CONTRAT D'ASSOCIATION

ENTRE

LA REPUBLIQUE DEMOCRATIQUE DU CONGO,

LE GROUPE GECAMINES

ET

LE GROUPE HIGHWIND PROPERTIES LIMITED

RELATIF À L’EXPLOITATION DES REJETS DE KINGAMYAMBO,
DE LA VALLEE DE LA MUSONOIE ET KASOBANTU

Janvier 2010 = K

PAP
TABLE DES MATIERES

icle 2 - Objet et Constitution de METALKOL
Article 3 - Données
Article 4 - Calendrier de Réalisation et Sanctions
Article 5 - Financement du Projet
Article 6 - Financement après la date de Production Commerciale
Article 7 -Transfert du Permis d'Exploitation des Rejets
Article 8 - Durée du Contrat et Résiliation …

Article 9 - Stipulations, Déclarations et Garanties
Article 10 - Engagements supplémentaires
Article 11 - Mise en œuvre des Dispositions concernant les Actionnaires
Article 12 - Gestion et Contrôle de METALKOL
Article 13 - L'Administrateur-Délégué, l'Administrateur-Délégué Adjoint et le Comité de
Direction
Article 14 - Contrats de Services Spécifiques .
Article 15 - Programmes et Budgets
Article 16 - Distribution des Bénéfices et Contrôle
Article 17 - Cessions des Actions
Article 18 - Règlement des Différends et Arbitrage
Article 19 - Notifications
Article 20 - Force Majeure..…
Article 21- Clause d'équité
Article 22 - Confidentialité
Article 23 - Responsabilité et Indemnisation
Article 24 - Dispositions Diverses

Annexe A : Tableau des coordonnées

Annexe B : Plan

Annexe C : Description des Rejets de Kolwezi et du Site des Rejets de Kolwezi
Annexe D : Contrat de Cession du Permis d'Exploitation des Rejets

Annexe E : Acte Constitutif

Annexe F : Convention de Confidentialité

Contrat d’ Association Kingamyambo
Page 2 sur 55

CONTRAT D'ASSOCIATION

Entre,
de première part,

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, en abrégé « RDC », représentée par
ses signataires dûment habilités,
ci-après dénommée « l'ETAT»

et
de deuxième part,

1. LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en
sigle « GCM », entreprise publique de droit congolais, créée par Décret numéro 049 du 07
novembre 1995, enregistrée au Nouveau Registre de Commerce de Lubumbashi sous le
numéro 453 et ayant son siège social sis Boulevard Kamanyola, n° 419, B.P. 450, à
LUBUMBASHI, en République Démocratique du Congo, en cours de transformation en
société par actions à responsabilité limitée par décret n° 09/13 du 24 avril 2009 établissant
la liste des entreprises publiques transformées en sociétés commerciales, établissements
publics et services publics et régie temporairement par le décret n° 09/11 du 24 avril 2009
portant mesures transitoires relatives à la transformation des entreprises publiques,
spécialement en ses articles 2 et 3, en application de la loi n° 08/007 du 07 juillet 2008
portant dispositions générales relatives à la transformation des entreprises publiques,
représentée par son Président du Conseil d'Administration, Monsieur Jean ASSUMANI
SEKIMONYO, et son Administrateur Directeur Général, ad intérim, Monsieur Calixte
MUKASA KALEMBWE, ci-après dénommée « GECAMINES » ;

2. La SOCIETE IMMOBILIÈRE DU CONGO, en abrégé « SIMCO Sprli», société
privée à responsabilité limitée de droit congolais, enregistrée au Nouveau Registre de
Commerce de Lubumbashi sous le n° 0104M et ayant son siège social au n° 419,
Boulevard Kamanyola, à Lubumbashi, en République Démocratique du Congo,
représentée aux fins des présentes par son Président du Conseil de Gérance, Monsieur
ZONGWE KILUBA, ci-après dénommée « SIMCO »

ci-après collectivement désignées « GROUPE GECAMINES » ;

et,
de troisième part,

ATTIAS, Administrateur, ci-après dénommée « HIGHWIND

: s ee b,
Cosférat d'Association Kingamyambo
Page 3 sur 55 <

2. PARE pociété de droit des Iles Vierges Britanniques, enregistrée sous le
é nt'$on siège social à Palm Grove House, PO Box 438, Road Town

À
aux fins des présentes par Monsieur Sydney ATTIAS,

enregistrée S e-ntiméro 1546856, ayant son siège social à Palm Grove House, PO Box
438, Road Town Tortola, représentée par Monsieur Sydney ATTIAS, Administrateur ;

4. BLUE NARCISSUS LIMITED, société de droit des Iles Vierges Britanniques,
enregistrée sous le numéro 1539948, ayant son siège social à Palm Grove House, PO Box
438, Road Town Tortola, représentée par Monsieur Sydney ATTIAS, Administrateur ;

ci-après collectivement désignées « GROUPE HIGHWIND PROPERTIES LIMITED » ;

ci-après dénommées collectivement « Parties » ou individuellement « Partie » ;

PREAMBULE

A. Attendu que GECAMINES est seule et exclusive titulaire de l'ensemble des droits et
titres afférents aux rejets du concentrateur de Kolwezi, contenant principalement du
cuivre et du cobalt, ainsi que toutes autres substances minérales exploitables et situés sur
les sites de Kingamyambo, de la vallée de la Musonoie et Kasobantu à Kolwezi, dans la
Province du Katanga, en République Démocratique du Congo (« RDC »).

B. Attendu que le projet d’exploitation des rejets du concentrateur de Kolwezi a fait l'objet
d'accords antérieurs avec des tiers mais qu’au terme de la procédure de revisitation des
contrats miniers, ordonnée par la RDC, et de la procédure judiciaire, lancée par le
Procureur Général de la République ainsi que par les tiers concernés, les accords
antérieurs avec des tiers ont été résiliés, la joint-venture constituée en vertu de ces
accords a été dissoute et le Permis d'Exploitation des Rejets, le PER 652, tel que défini ci-
après, couvrant Îles rejets du concentrateur de Kolwezi, a été rétrocédé à GECAMINES

C. Attendu que GECAMINES est en mesure, conformément au droit congolais et à tout
droit applicable de conclure et de se conformer aux termes du Contrat d’Association (le
« Contrat d’Association »), et, en particulier, de céder ie PER 652 à METALKOL

D. Attendu que HIGHWIND PROPERTIES LIMITED a, par sa lettre n° HWP/00018/11/09
du 16 novembre 2009, pris contact avec GECAMINES et mani é intérêt à

exploiter les rejets du concentrateur de Kolwezi, en associa id a

e ro "h
£ No g
“ontrat d’/ tion Kingam fl A
° ot LÀ A — L
des rejets du concentrateur de Kolwezi aux meilleures conditions possibles pour les

t, en vertu des accords antérieurs susvisés au point B,
tudes de Faisabilité réalisées dans le cadre du projet de

Attendu que HIGHWIND PROPORTIES LIMITED a accepté de poursuivre la
réalisation du projet telle qu’elle a été envisagée dans les accords antérieurs susvisés
conformément aux Etudes de Faisabilité Existantes à lui communiquer (sous réserve de
leur approbation par HIGHWIND PROPORTIES LIMITED conformément au présent
Contrat d’Association) et ce pour éviter le problème socio-économique conséquent à
l’arrêt prolongé de la réalisation du projet visé au point B. ci-dessus.

EN CONSEQUENCE, IL EST CONVENU CE QUI SUIT:

Article 1 Définitions

1.

Dans le Contrat d’Association, sauf s'ils y sont définis autrement, les termes portant

une majuscule auront la signification qui leur est donnée dans le présent article :

(1).

@)

G).

(4).

6)
(6)

(7).

@).

Actionnaires : les actionnaires de METALKOL.

Actions : les actions souscrites pour constituer ou augmenter le capital social de
METALKOL.

Actions A : les actions souscrites par GECAMINES et SIMCO ainsi que par leurs
successeurs autorisés.

Actions B : les actions souscrites par HIGHWIND PROPERTIES LIMITED, PAREAS
LIMITED, INTERIM HOLDINGS LIMITED et BLUE NARCISSUS LIMITED ainsi
que par leurs successeurs autorisés.

Actions C : les actions souscrites par l’'ETAT.

Administrateur-Délégué : la personne physique nommée par le Conseil
d'Administration conformément à l'article 13 du Contrat d’Association pour assurer la
gestion journalière de METALKOL.

€. LVBUY
Administrateur-Délégué Adjoint: la personne physique Ginée par
d'Administration conformément à l’article 13 du Contrat d’A$s ©

Administrateurs : les personnes physiques où morales qui
dûment nommées administrateurs de METALKOL con

personne physique dûment mandatée.

Contrat 4’ Association Kingamya
Page 5 sur 55
(9). Avances : tous les fonds quelconques, remboursables avec ou sans intérêt, avancés à
HWIND PROPERTIES LIMITED ou par ses Sociétés Affiliées
\de satisfaire les obligations de HIGHWIND PROPERTIES

(10). Bi is erts/par le PER 652 ainsi que les Etudes de Faisabilité Existantes

(1). Budget : une estimation et un calendrier détaillés de tous les frais à exposer et de toutes
les recettes à collecter par METALKOL relativement à un Programme, préparés
conformément à l'article 15 du Contrat d’Association.

(12). CAMI : Cadastre Minier, le service public de la RDC créé par l'article 12 du Code
Minier.

(13). Chiffre d'Affaires Net : l'assiette de la redevance miniére telle que définie à l'Article
240 du Code Minier tel qu'en vigueur à la date du Contrat d’Association, à savoir: le
montant des ventes réalisées, diminué des frais de transport, des frais d'analyse se
rapportant au contrôle de qualité du produit marchand à la vente, des frais d'assurance et
des frais de commercialisation. Pour ce qui concerne les frais de commercialisation, il
sera fait référence aux rubriques des imprimés de l'Administration Publique de l'Etat.
Les frais de commercialisation seront limités conformément aux dispositions légales et
réglementaires applicables.

(14). Charges : tous hypothèques, gages, privilèges, sûretés, nantissements, réclamations,
frais de représentation et de courtage, requêtes et autres charges de toute nature.

(15). Code Minier : la loi n° 007/2002 du 11 juillet 2002 portant code minier.

(16). Compte National Principal : le compte bancaire en devises de METALKOL qui sera
ouvert en RDC pour détenir et gérer ses recettes d'exportation, conformément aux
articles 268 et 269 (b) du Code Minier.

(17). Compte Principal : le compte bancaire en devises de METALKOL qui sera ouvert hors
de la RDC pour détenir et gérer ses recettes d'exportation, conformément aux articles
267 et 269 (a) du Code Minier.

(18). Conseil d'Administration : le conseil d'administration de METALKOL

(19). Comité de Direction : le comité de direction de METALKOL défini à l’article 13 du
Contrat d’Association

(20). Contrat d’Association : le présent contrat d'association ainsi que toute$ ses hnogye
en font partie intégrante. 9

{21). Contrôle : la détention directe ou indirecte par une société ou entité depl
droits de vote à l'Assemblée Générale de cette société ou entité. |?

Contrat d'Associat{éff{ Kin£amyambo => j/
Page 6 sur SS 7 / /

(22). Contrat du Permis d'Exploitation des Rejets : le contrat de cession du

PER 6524 onclu METALKOL et GECAMINES et qui figure en annexe D du
Cont

(23). Co fats de Îles contrats de prêt, de financement ou de refinancement (y
compris À i d'és: irance-crédit) conclus entre METALKOL et HIGHWIND

PROP R ITEDPou avec ses Sociétés Affiliées ou avec des tiers, en vue de

l'Article 5, “1, 5.2 et 5.3 du Contrat d’Association ainsi que tout contrat ou
engagement accessoire ou relatif à ces contrats de prêt ou de financement, et notamment
toute sûreté, contrat de couverture de taux d'intérêt ou de change et les accords directs.

(24). Création de METALKOL: la signature des Statuts de METALKOL par les
Actionnaires, l’authentification des Statuts, l'autorisation administrative prévue à
l’article six du Décret du 27 février 1887 de sa constitution, le dépôt des Statuts de
METALKOL au Greffe du Tribunal de Commerce du siège social et l’immatriculation
de METALKOL au registre des sociétés et la publication desdits statuts au journai
officiel

(25). Date de Production Commerciale : la date à laquelle les conditions suivantes seront
réunies : (i) les essais de mise en service des installations du Projet tels que spécifiés
dans l'Etude de Faisabilité auront été effectués avec succès et (ii) le premier lot de
Produits sortant de ces installations aura été mis sur le marché. Sont exclus : les
prélèvements des échantillons pour les essais, l'installation d’une usine pilote, la cession
des produits y obtenus.

(26). Date de Cession : la date de remise, par GECAMINES à METALKOL, du PER 652
après enregistrement de la cession par le Cadastre Minier (« CAMI »), conformément à
l'article 380 du Règlement Minier

(27) Dépenses : toutes dépenses, quelles qu'elles soient, faites par ou pour compte de
METALKOL, en rapport avec le PER 652, les Rejets et les Opérations, y compris et
sans limitation, toutes les Immobilisations et les Frais d'Exploitation.

(28). Dette Senior : toute somme due au titre des Contrats de Financement, y compris les
intérêts, frais et accessoires, qui bénéficie de la priorité de remboursement la plus
élevée.

(29). Dette Subordonnée : tout prêt d'actionnaire consenti à METALKOL par HIGHWIND
PROPERTIES LIMITED ou par ses Sociétés Affiliées, pour le compte de HIGHWIND
PROPERTIES LIMITD, et subordonnée à la Dette Senior.

(30). Développement: toutes activités en vue du traitement des Rejets dans le but de la
récupération des métaux et autres substances contenues, y compri ction d'une
usine de traitement métallurgique ou toutes autres ai ot ions
Opérations, ainsi que la préparation des plans de financement.”

(31). Dollar (ou US$) : la monnaie des Etats-Unis d'Amérique.

(32). Données : toutes informations, tous registres et rapports ai si a
trait aux Rejets et se trouvant en possession où sous le

GECAMINES.

Contrat d’ Association Kingamya
Page 7 sur $$
63), tat : la Démocratique du Congo (RDC), y compris toutes ses subdivisions.
VIA

(4) Etudes! Existantes : à la signification indiquée au point F du Préambule.

: les Etudes de Faisabilité Existantes détenues par GECAMINES
IND PROPERTIES LIMITED et/ou les Etudes réalisées et
PROPORTIES LIMITED ou sous sa supervision. Le but de
la remise des Etudes de Faisabilité Existantes à HIGHWIND PROPORTIES LIMITED
est de lui permettre de poursuivre la réalisation du Projet. Les Etudes de Faisabilité
contiendront notamment les informations suivantes :

i. une description des Rejets qui seront mis en production,

ii. l'estimation des réserves de Rejets pouvant être récupérées et l'estimation de la
composition et du contenu de celles-ci,

iii. la procédure proposée pour le Développement, les Opérations et le transport,

iv. les résultats des tests de traitement des Rejets et des études de rentabilité de leur
exploitation,

v. la qualité des produits finis et produits intermédiaires à détailler, les descriptions
du marché de tous les produits, soit, intermédiaires, soit, produits finis,

vi. la nature, l'importance et la description des Instailations dont l'acquisition est
proposée, des Installations de traitement métallurgique si la taille, l'étendue et la
localisation des Rejets le justifient,

vi. les frais totaux, y compris un budget de Dépenses en capital devant être
raisonnablement engagées pour acquérir; construire et installer toutes les
structures, toutes les machines et tous les équipements nécessaires pour les
Installations proposées, y compris un calendrier de ces Dépenses,

viil. toutes les études nécessaires d'impact des Opérations sur l'environnement et leurs
coûts,

ix. l'époque à laquelle il est proposé que les Rejets soient mis en production
commerciale,

x. toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence des gisements de taille et de qualité suffisantes pour
justifier le Développement d'une exploitation industrielle, en tenant compte de
tous les aspects pertinents des points de vue commercial, fiscal, économique ou
autres, y Compris pour ce qui concerne les frais de financement et de rapatriement
du capital et des bénéfices,

xi les besoins en fonds de roulement pour les premiers mois d'exploitation des
Installations nouvelles jusqu'à l'encaissement des premières recettes de
commercialisation y afférentes, | | GE LUR

xii. des chapitres concernant la géologie et les examens géologiques, a géotec:

l'approvisionnement et la distribution d'électricité,
l'infrastructure du Projet, la main-d'œuvre et le persd

Cat main 1 A4 \
FA Z » |
G6)

G7).

G8)

G9).

(40)

(41)

(42).

(83)

Îles procédures de commercialisation,

sh-flow, le taux d'endettement, la période de remboursement du
ne prévision de la durée économique du Projet,

financement sur le marché international, tenant compte, entre autres
, du facteur risque pays,

xv. la période de financement initial et le début de l'autofinancement.

Etudes de Faisabilité Définitives : signifie Etudes de Faisabilité tel que convenu
conformément à l’article 4.1.b

Exercice Social : l'année calendaire. Le premier Exercice Social ira de la date de la
Création de METALKOL jusqu'au 31 décembre de l'année correspondante.

Exploitation : les travaux de sondages, de reprise des Rejets, de traitement
métallurgique, de raffinage et autres traitements des Produits et de réhabilitation finale
du Site des Rejets de Kolwezi.

Frais d'£xploitation : tous frais et dépenses, au sens des Principes Comptables
Généralement Admis, exposés par ou pour le compte de METALKOL après la Date de
Production Commerciale, à l'exclusion de :

a. toutes les Dépenses en capital,

b. tous les amortissements et réductions de valeur de METALKOL au sens des
Principes Comptables Généralement Admis exposés ou pris en compte après la
Date de Production Commerciale ;

c. tous les impôts sur les revenus de METALKOL supportés après la Date de
Production Commerciale, et

d. les intérêts sur les Avances, payés à HIGHWIND PROPERTIES LIMITED ou à
ses Sociétés Affiliées relativement au Contrat d’Association

Immobilisations : toutes les dépenses relatives à l'acquisition ou à l'entretien des
immobilisations (au sens des Principes Comptables Généralement Admis) exposées par
et/ou pour compte de METALKOL.

Installations : toutes les usines et tous les équipements, y compris, sans que cette
énumération soit limitative, toutes les voies d'accès, tous bâtiments, usines et autres
structures, installations fixes et améliorations et tous autres biens, meubles ou
immeubles, pour le traitement, transport, manutention, entreposage ou l'administration,
tous bureaux, y compris tout appareillage, mobilier et accessoires, infrastructures ou
logements pouvant exister à tout moment donné sur ou hors du Site des Rejets de
Kolwezi, dans la mesure où ils ont été acquis par METALKOL, en Contrat
d'Association, et sont utilisés ou affectés au bénéfice du
infrastructures et installations dans le cadre des programmes d'i
et/ou social.

2] CT F
METALKOL : la société par actions à responsabilité limité de groit congo
constituer par les Parties en vue de réaliser le Proÿ - AT

Contrat d' ion Kingamyambo

Page 9 sur 5S
(44). Opérations : le Développement et l'Exploitation du Projet ainsi que la gestion de
METALKOL et la commercialisation des Produits.

: les membres de la République Démocratique du Congo, du
{ ES et du GROUPE HIGHWIND PROPERTIES LIMITED ainsi
i 1 LCA qui, en raison de sa qualité d'Actionnaire, les droits et obligations
à tk Le du Contrat d’Association, ont été transférés, en tout ou en partie,
QE u Conirat d’Association et aux Statuts.

L#ignifie la somme, non remboursable (sous réserve des articles
payer à GECAMINES par HIGHWIND PROPERTIES LIMITED au
titre du droit d’accès au business, en vertu du Contrat d’Association,

(47). Permis d'Exploitation ou PE 7044 : le permis d'exploitation couvrant le Site des
Rejets de Kolwezi, issu de la validation et de la transformation conformément au Code
Minier des titres miniers de GECAMINES.

(48). Permis d'Exploitation des Rejets ou PER 652 : le permis d'exploitation des rejets
couvrant le Site des Rejets de Kolwezi, issu de la validation et de la transformation,
conformément au Code Minier, des titres miniers de GECAMINES, qui doit être
transféré à METALKOL conformément aux dispositions du Code Minier et du Contrat
d’Association. Au terme de la cession par GECAMINES à METALKOL du Bien,
METALKOL aura reçu, entre autres actifs et sous réserve des résultats plus conformes
des sondages ultérieurs et de la production effective de cuivre, de cobalt et d’autres
substances minérales valorisables, des réserves géologiques estimées à 1.676.399 tonnes
de cuivre et 363.249 tonnes de cobalt.

(49). Plan : le plan d'implantation joint en Annexe B, qui inclut les références cadastrales.

(50). Principes Comptables Généralement Admis : les principes comptables généralement
en usage dans l'industrie minière et conformes au Plan Comptable Général Congolais,
tels que prévus par la loi n° 76-020 du 26 juillet 1976 portant normalisation de la
comptabilité au Congo, l’ordonnance n° 76-150 du 26 juillet 1976 fixant le Plan
Comptable Général Congolais et l’ordonnance n° 77-332 du 30 novembre 1977 fixant
les modalités d’application obligatoire du Plan Comptable Général Congolais.

(51). Produits : les produits finis à haute valeur ajoutée, sous forme de concentré ou de métal

produits par METALKOL. .
DE L
à réalise)

de Directi

(52). Programme : une description raisonnablement détaillée des Opér:
objectifs à atteindre pendant une période donnée, préparée par le
approuvée par le Conseil d'Administration, conformément à
d’Association. © a ps = l

(53). Projet : le projet d'exploitation des Rejets par METALKOL, qui
financement nécessaire, le Développement, c’est-à-dire l'acquisition et l'achèvement
des Installations existantes sur le Site des Rejets de Kolwezi, l'Exploitation et la

commercialisation des Produits ainsi que l'achèvement de l'exploitation et

d’Association.

Contrat d'Afociatfon Kingamÿambo Ÿ
Page 10 sur 55 A /

{ £
(54). Rejets à Les k nant ], l'exploitation du concentrateur de Koiwezi dont les
droits sont transférés” par /GECAMINES à METALKOL en vertu du Contrat
d’Association et comprenant :

1. les rejets de Kingamyambo tels que délimités sur le Plan figurant en annexe B du
Contrat d’Association, et

2. les rejets de la vallée de la Musonoie et Kasobantu, tels que délimités sur le Plan
figurant en annexe B du Contrat d’Association.

(55). Règlement Minier : le décret n° 038/2003 du 26 mars 2003 portant règlement minier.

(56). Site des Rejets de Kolwezi : la superficie, décrite et délimitée par les coordonnées qui
figurent en annexe A et sur le Plan joint en annexe B, sur laquelle se trouvent les Rejets,
les nouvelles infrastructures à construire et les interconnexions entre les sites.

(57). Société Affiliée : toute société ou entité qui détient directement ou indirectement plus
de cinquante pour cent (50%) des droits de vote d'un Actionnaire, où dont plus de
cinquante pour cent (50%) des droits de vote sont détenus par un Actionnaire, ainsi que
toute société ou entité dont plus de cinquante pour cent (50%) des droits de vote sont
détenus directement ou indirectement par une société ou entité qui détient ce même
pourcentage des droits de vote d'un Actionnaire, directement ou indirectement.

(58). Statuts: les statuts de METALKOL qui devront être adoptés conformément aux
dispositions du Contrat d’Association et dans la forme qui figure en annexe E.

(59). Ventes Nettes : le produit total net des ventes des Produits réalisées par METALKOL,
effectivement reçu des acheteurs et maisons de trading par METALKOL dans son
Compte Principal.

2. Dans le Contrat d’Association, sauf indication explicite du contraire :

a) toute référence au genre masculin inclut le genre féminin et vice-versa, et toute
référence au singulier inclut le pluriel et vice-versa.

b) Les mots « ci-avant », « ci-dessus », « par le présent » et les autres locutions de même
portée se réfèrent au Contrat d’Association compris comme un tout et pas seulement à
un article, à une section ou à une autre subdivision quelconque.

c) Pour le calcul des délais dans lesquels ou suivant lesquels un acte doit être accompli
ou une démarche effectuée en vertu du Contrat d’Association, la date de début de ce
délai ne sera pas prise en compte, tandis que la date de la fin de ce délai le sera. Si le
dernier jour d'un tel délai n'est pas un Jour Ouvrable, ce délai prendra fin le Jour
Ouvrablie suivant.

d) Les titres n'ont qu'une fonction de facilité: ils ne font pas partie du Contrat
d’Association et ne peuvent servir à l'interprétation, à la définition ou à la limitation de
la portée, de l'étendue ou de l'intention du Contrat d’ Association ou d'une quelcor
de ses dispositions.

Contrat d’Association Kin} bo ||
Page 11 sur À
Article 2 — Objet et Constitution de METALKOL

2.1

22

23

Le Contrat d’Association a pour objet de définir le cadre de création d'une société
commune dénommée « LA COMPAGNIE DE TRAITEMENT DES REJETS DE
KINGAMYAMBO », (« METALKOL »), les termes et conditions du transfert par
GECAMINES à METALKOL du Permis d'Exploitation des Rejets et des droits y
afférents ainsi que les droits et obligations réciproques des Parties et les droits et
obligations de ces dernières envers METALKOL.

En conséquence, endéans les trois mois suivant la signature du Contrat d’Association,
les Parties constitueron METALKOL, conformément aux lois de la RDC et aux
dispositions du Contrat d’Association.

Les Parties souscriront comme suit au capital social de METALKOL fixé à vingt
millions de Dollars (20.000.000 US$):

(a). L'ETAT : cinq pourcents (5%), soit un montant de un million de Dollars (1.000.000
US$) :

{b). le GROUPE GECAMINES : vingt-cinq pourcents (25%), soit, un montant de cinq
millions de Dollars (5.000.000 US$), à raison de :
= vingt pourcents (20 %), soit un montant de quatre millions de Dollars (4.000.000
US$), pour GECAMINES,
- et de cinq pourcents (5 %), soit un montant de un million de Dollars (1.000.000
USS), pour SIMCO ,

(c). le GROUPE HIGHWIND PROPERTIES LIMITED: soixante dix pourcents
(70%), soit un montant de quatorze millions de Dollars (14.000.000 US$), à raison
de
= cinquante cinq pourcents (55%), soit un montant de onze millions de Dollars
(11.000.000 US$), pour HIGHWIND PROPERTIES LIMITED,

“ cinq pourcents (5%), soit un montant de un million de Dollars (1.000.000 USS),
pour PAREAS LIMITED,

- cinq pourcents (5%), soit un montant de un million de Dollars (1.000.000 USS),
pour INTERIM HOLDINGS LIMITED,

- cinq pourcents (5%), soit un montant de un million de Dollats,{i
pour BLUE NARCISSUS LIMITED. S

/
Les participations de l’ETAT et du GROUPE GECAMINES sont in
dilution des participations de l’'ETAT et du GROUPE GECAMH

d'augmentation future du capital social de METALKOL les Ac “os.

Contrat d Association Kinga €
Page 12 sur 38 Ê

2.5

2.6.

2.7

2 Fons
LS , Actions Le

é nécessaire pour que les participations de PETAT et du GROUPE
‘soient maintenues respectivement à 5 % et à 25 %, sans charge

4 AA

F fonnellement aux souscriptions pour un montant initial de quatre millions
Ollars (4.000.000 USD);

(b). sur appels de fonds, décidés par le Conseil d'Administration, en fonction des
besoins de METALKOL et proportionnellement aux souscriptions.

HIGHWIND PROPERTIES LIMITED paiera la souscription de l’'ETAT et prêtera au
GROUPE GECAMINES les sommes nécessaires pour les libérations successives de sa
souscription.

Chacun des prêts représentant les montants des souscriptions initiales et additionnelles
du GROUPE GECAMINES sera remboursé à HIGHWIND PROPERTIES LIMITED
sans intérêts sur les dividendes futurs à distribuer par METALKOL à GECAMINES
ainsi que sur la moitié des royalties qui devront être payés directement par
METALKOL à HIGHWIND PROPERTIES LIMITED

GECAMINES transférera le Permis d'Exploitation des Rejets à METALKOL dans les
trente (30) Jours Ouvrables suivant la date du décret d’autorisation de la fondation de
METALKOL.

Après le transfert du Permis d'Exploitation des Rejets et de tous les droits y afférents par
GECAMINES à METALKOL, tel que convenu dans le Contrat d’Association,
HIGHWIND PROPERTIES LIMITED effectuera le paiement prévu à l'article 7 en
faveur de GECAMINES, réalisera les apports en capital convenu à l'article 6 et
obtiendra le financement nécessaire pour le Projet aux conditions prévues dans le
Contrat d’Association.

Article 3 — Données

GECAMINES s'engage à transmettre à HIGHWIND PROPERTIES LIMITED, dès l'entrée
en vigueur du Contrat d’Association, tous les registres et rapports, données, informations,
ayant trait aux Rejets et se trouvant en sa possession ou sous le contrôle de GECAMINES (les
« Données »), y compris les Etudes de Faisabilité en vue de la réalisation du Projet.

GECAMINES valorisera et transmettra à HIGHWIND PROPERTIES LIMITED les Etudes
de Faisabilité Existantes en vue de réduire le délai de réalisation du Projet.

PROPERTIES LIMITED dans le cadre de la réalisation du
dispositions de la Convention de Confidentialité signée par Gl
PROPERTIES LIMITED le 19 novembre 2009 et qui fait
d’Association en Annexe F.

Contrat d’Associatfoft Kingamyambo
Page 13 sur 5$

PT

Article 4 - Calendrier de Réalisation et Sanctions

(b).

{a).2.

(a).3.

(a).4.

& la Date de Cession, HIGHWIND PROPERTIES LIMITED fournira
S efforts pour réaliser les démarches suivantes:

Analyser, dans les trois mois suivant la réception des Etudes de Faisabilité
Existantes remises par GECAMINES en vue d'établir leur adéquation au
développement du Projet et, le cas échéant, décider de leur actualisation.
Dans ce dernier cas, HIGHWIND PROPERTIES LIMITED sera tenue de
démontrer à GECAMINES le bien fondé de cette actualisation.

En cas de non actualisation des Etudes de Faisabilité Existantes,
rechercher, mobiliser le financement et acquérir auprès de leurs
propriétaires, autres que GECAMINES, dans les six mois suivant la Date
de Cession, au nom et pour compte de METALKOL, l'usine et les
équipements existant sur le Site des Rejets de Kolwezi à la date du Contrat
d’Association et nécessaires au Projet, notamment, mais sans y être
limités, les installations de traitement, les machines et autres équipements
sur le Site des Rejets de Kolwezi. Les négociations pour l'acquisition de
ces usines et équipements se feront avec l’assistance de GECAMINES.

En cas de décision d’actualisation des Etudes de Faisabilité Existantes,
HIGHWIND PROPERTIES LIMITED disposera de six (6) mois comptés
à partir de la Date de Cession, pour financer et effectuer l’actualisation des
Etudes de Faisabilité Existantes avant de les communiquer à
GECAMINES. Ces Etudes de Faisabilité Existantes ainsi actualisées,
resteront la propriété commune de HIGHWIND PROPERTIES LIMITED
et de GECAMINES, proportionnellement à leurs participations à son coût
de réalisation, jusqu'au transfert de cette propriété à METALKOL.

En cas d’acceptation des Etudes de Faisabilité Définitives par
GECAMINES, rechercher et mobiliser, dans les six (6) mois suivant cette
acceptation Îe financement estimé nécessaire par ces études pour réaliser
le Développement du Projet conformément aux dispositions du Contrat
d’Association, en ce compris l’acquisition de l’usine et des équipements
existants sur le Site des Rejets de Kolwezi.

A compter de la date de réception des Etudes de Faisabili

GECAMINES disposera d'un délai de quarante cinq (45) Jo:

HIGHWIND PROPERTIES LIMITED disposera d’un délaïfde

Ouvrables suivant la réception de l’approbation de GECA
par écrit avec accusé de réception, GECAMINES de sa décisio:

e” déve! opper le

PT ZX

oProkt.Elle disposera alors du délai évoqué au point (a).4 ci-dessus pour
reche et mobiliser le financement nécessaire.

et des Etudes de Faisabilité Définitives, GECAMINES informera

ROPERTIES LIMITED des motifs de rejet par lettre avec accusé
avant l’expiration du délai de quarante-cinq (45) Jours Ouvrables.
ix (10) Jours Ouvrables suivant la réception des observations de
ES, les représentants de HIGHWIND PROPERTIES LIMITED et de
AMINES se rencontreront afin d'examiner les Etudes de Faisabilité
Définitives et discuter des observations et recommandations formulées par
GECAMINES. Dans l'hypothèse où les observations et recommandations
formulées par GECAMINES sont prises en compte par HIGHWIND
PROPERTIES LIMITED à la satisfaction de GECAMINES ou en cas d'absence
d'observations et recommandations de GECAMINES, les Etudes de Faisabilité
Définitives seront réputées approuvées.

Dans l'hypothèse où les observations et recommandations de GECAMINES ne
seraient pas prises en compte par HIGHWIND PROPERTIES LIMITED à la
satisfaction de GECAMINES, le désaccord en découlant sera soumis, par la Partie
la plus diligente, aux Directeurs Généraux ou leurs équivalents de GECAMINES
et HIGHWIND PROPERTIES LIMITED. Si à l'issue d'un délai de trente (30)
Jours Ouvrables, à compter de la date à laquelle le désaccord aura été porté à leur
connaissance, lesdits directeurs généraux ou leurs équivalents ne sont pas
parvenus à trancher ledit désaccord, celui-ci sera soumis au Conseil
d'Administration pour une décision définitive. La décision du Conseil
d'Administration vaudra approbation de l'Etude de Faisabilité.

Les Parties conviennent que, sous réserve de toutes autres conditions susceptibles
d'être prises en compte, les Etudes de Faisabilité Définitives seront considérées
comme positives si le taux de rentabilité interne des investissements totaux est
égal ou supérieur à 15 %.

(ce). Il est estimé qu'environ seize (16) mois, comptés entre la Date de Cession et la
clôture du financement du Projet, seront nécessaires pour redémarrer et finaliser la
phase de Développement du Projet si HIGHWIND PROPERTIES LIMITED
acquiert d’une part les Etudes de faisabilités existantes et d'autre part l'usine et les
équipements existants sur le Site des Rejets de Kolwezi à la date du Contrat
d’Association et nécessaires au Projet.

La durée de finalisation de la phase de Développement du Projet, phase déjà
largement réalisée à la date du Contrat d’Association, sera fixée par les Etudes de
Faisabilité Définitives. Dans l'hypothèse où HIGHWIND PROPERTIES
LIMITED n’acquiert pas les Etudes de Faisabilité existantes, et opte ainsi pour la
construction, par METALKOL, de ses propres usines et installations industrielles,

le délai de redémarrage de la phase de Développement di 6 dépa DA

trente six (36) mois.

2. Sanctions

1 VE Ne
(a). Si HIGHWIND PROPERTIES LIMITED n'a pas exécuté és bligätions visées à
l'article 4.1 ci-dessus à l'expiration du délai fixé à Partie 1. © e dis, sitions /

suivantes trouveront application : PAS 4
Contrat d’Associ A. ae À V4 Ÿ

Page 1S sur SS
43

es prêts consentis à METALKOL par HIGHWIND PROPERTIES
AMITED ou par ses Sociétés Affiliées, pour son compte, cesseront de
rter intérêts, et ce jusqu’à ce que les obligations visées à l'article 4.1 ci-
ssus auront été exécutées ; et

© GECAMINES pourra demander, à l'échéance du délai fixé à l’article
4.i.(c), la cession, sans contrepartie, au bénéfice de tout tiers de son choix,
de l'intégralité des Actions détenues par le GROUPE HIGHWIND
PROPERTIES LIMITED, à condition d'apporter la preuve que ce tiers
dispose de la capacité de financer le Projet, et ce, moyennant un préavis
écrit de trois (3) mois notifié à HIGHWIND PROPERTIES LIMITED et
resté sans effet. Dans ce cas, HIGHWIND PROPERTIES LIMITED sera
tenue de céder lesdites Actions au tiers désigné par GECAMINES et le
Contrat d’Association sera résilié de plein droit. En conséquence :

e toutes les Avances quelconques consenties, à la date de résiliation du
Contrat d’Association, à METALKOL par HIGHWIND PROPERTIES
LIMITED seront considérées comme non remboursables par
METALKOL, la dette de METALKOL à l'égard de HIGHWIND
PROPERTIES LIMITED au titre desdites Avances étant annulée, et

+ les Etudes de Faisabilité financées par HIGHWIND PROPERTIES
LIMITED (en l'état où elles se trouveront à cette date) demeureront la
propriété de HIGHWIND PROPERTIES LIMITED, tandis que les
Etudes de  Faisabilité Existantes demeureront propriété de
GECAMINES

Etant entendu que le titulaire du Permis d'Exploitation des Rejets bénéficie, en vertu de
l'article 580 (f) du Règlement Minier, de l'exemption de l'obligation de commencer les
travaux dans le délai fixé par le Code Minier, HIGHWIND PROPERTIES LIMITED
sera exclusivement responsable des Etudes de Faisabilité conformément au calendrier
visé à l’article 4.1 ci-dessus et METALKOL sera exclusivement responsable de
l'exécution de la phase de Développement, sous le financement à fournir par
HIGHWIND PROPERTIES LIMITED.

Toutes ces phases (phase des Etudes de Faisabilité et phase de Développement) seront
réalisées avec la collaboration technique de GECAMINES, sur demande de
HIGHWIND PROPERTIES LIMITED ou de METALKOL, et GECAMINES recevra
une rémunération pour ces services à des tarifs qui seront convenus par écrit
préalablement au début de la prestation desdits services.

Les Parties conviennent de se communiquer mutuellement toutes
pour l’actualisation ou l’élaboration des Etudes de Faisabilité
relatives aux coûts.

Pour autant que GECAMINES ait la capacité de fournir des sérvi
normes (notamment pour les coûts) du marché, METAL
GECAMINES l'opportunité de soumissionner en vue de la

durant la Phase de Développement du LL
Contrat d' Association Kéfgaki{ambo

Page 16 sur 55 7 K
PROPERTIES LIMITED et/ou METALKOL pourront également
r à GECAMINES de réaliser d'autres services spécifiques, à un prix à fixer

Article 5 - Financement du Projet

5.1
réaliser le Projet, compte tenu des paramètres suivants

a)

b)

HIGHWIND PROPERTIES LIMITED organisera le financement nécessaire pour

outre le capital social de METALKOL, apporté conformément à l'article 2 du Contrat
d’Association, le financement sera réalisé exclusivement sous forme d’Avances
portant ou non intérêt conformément au présent article S ;

L'ETAT et le GROUPE GECAMINES acceptent formellement que HIGHWIND
PROPERTIES LIMITED et/ou ses Sociétés Affiliées, agissant pour son compte,
obtiennent tout ou partie du financement pour le Projet, auprès d'organismes
internationaux et/ou de banques et/ou de toute autre entité ou personne, dans le respect
des stipulations du Contrat d’Association. Par la présente, HIGHWIND PROPERTIES
LIMITED est autorisée à agir de façon raisonnable, suivant son appréciation à cet
égard, sans préjudice des autres dispositions du Contrat d’Association.

b).1. Nantissements d'Actions

Le GROUPE GECAMINES coopérera avec HIGHWIND PROPERTIES
LIMITED et/ou, après la Date de Production Commerciale, avec METALKOL,
afin de faciliter l'obtention du financement.

Dans ce cadre, il est entendu que la coopération du GROUPE GECAMINES

dans le financement de METALKOL ne pourra comporter d'obligation pour lui

de nantir ou de laisser nantir ses propres Actions de METALKOL qu'à
condition que :

b).1.1. les emprunts visés par le nantissement soient contractés après la Date de
Cession ;

b).1.2. l'intégralité des Actions B soit en premier lieu nantie et ne couvre pas la
valeur intrinsèque de l'emprunt visé ;

b).1.3. il soit démontré et établi quantitativement la nécessité de la mise en
garantie des Actions À ;

b).1.4. GECAMINES soit tenue informée du montage et de la conclusion du
financement avec les banques et institutions financières intéressées et
reçoive copie des documents y afférents ;

b).1.5. à chaque levée du nantissement sur les Ati
nantissement des 25% des Actions /AŸ dans
prioritairement et progressivement désengägé; : V4

b).1.6. il soit inséré dans les contrats relatifs

e

laquelle le groupe GECAMINES aura, dans r ypothèse 6 éaficier

gagiste réaliserait son gage par la mise en Vente des AGpÉ SA droit de
t Le

giste sur toutes

préemption exerçable au prix offert par 1e vré nejer-gf
les Actions de METALKOL mises en vente ce; dès lors que le
créancier gagiste pourrait, conformément au droit congolais, décider de

la réalisation du gage par la mise en vente desdites Actions, à son

profit, avant toute saisine de l'autorité judiciaire compétente pour la

LUS Wy réalisation du gage Ce droit de préemption devra être exercé aux
2 &s: ditions négociées avec le créancier gagiste et le groupe
CAMINES  acceptera les demandes raisonnables des prêteurs

Les Parties s'accordent sur le principe selon lequel, pour le besoin de recherche
de financement incombant à HIGHWIND PROPERTIES LIMITED aux termes
du Contrat d’Association, le Permis d'Exploitation des Rejets du Projet apporté
à METALKOL en vertu du Contrat d’Association ne pourra être hypothéqué
sans autorisation préalable et écrite de GECAMINES, laquelle ne peut être
refusée si les deux dispositions prévues aux deux alinéas suivants figurent dans
les contrats de financement qui auront été préalablement transmis au GROUPE
GECAMINES :

- HIGHWIND PROPERTIES LIMITED s'engage à communiquer au
GROUPE GECAMINES tout contrat d'hypothèque à conclure avant toute
signature et à convenir avec les financiers, banquiers ou autres bailleurs de
fonds, comme unique mode de réalisation de l'hypothèque, la substitution à
METALKOL par les financiers, banquiers ou autres bailleurs de fonds, tel
que prévu à l'article 172 alinéa 2 du Code Minier.

A cette fin, les Parties conviennent que HIGHWIND PROPERTIES
LIMITED fera insérer dans les contrats ou actes d'hypothèques une
disposition selon laquelle les financiers, les banquiers ou autres bailleurs de
fonds substitueront à METALKOL une nouvelle société de droit congolais
détenue par lesdits financiers, banquiers et autres bailleurs de fonds ou par
tout tiers désigné par eux et qu'ils réserveront au GROUPE GECAMINES
dans cette société les mêmes droits que dans METALKOL lors de la
réalisation de l'hypothèque.

- Ilest précisé que les dispositions du présent article s'appliqueront également
à METALKOL ou à toute personne, physique où morale, qui recherchera ou
mettra à la disposition de METALKOL un quelconque financement.

b)3. Il pourra être demandé à GECAMINES, en sa qualité d'actionnai
coopérer à l'obtention ou à l'établissement d'une garantie bancairé
autre garantie, nécessaire pour le financement à la conduite
conformément au Contrat d'Association. GECAMINES accep
avec METALKOL et HIGHWIND PROPERTIES LIMI D: é
faciliter l'obtention de ce financement, notamment en signant
et en donnant toutes les assurances pouvant raisonnablement être
contracter ce financement, mais sans engagement financier

PA.

Contrat d'Associationfifigamyam
Page 18 sur 55
êtfe/compatible avec les Etudes de Faisabilité Définitives. En
pr de/la dette, y compris l'amortissement des prêts, devra être
les revenus projetés de METALKOL, nets des Frais

Exploitation impôts et taxes et des éventuelles contributions à des fonds de
réserve légalement exigés.

c)

d) Cinq pourcents (5%) du financement du Projet jusqu’à la Date de Production
Commerciale seront fournis par HIGHWIND PROPERTIES LIMITED sous forme
d’Avances à rembourser, par METALKOL, sans intérêt en priorité par rapport aux
autres Dettes Subordonnées.

e) Les Parties conviennent que les quatre-vingt quinze pourcents (95%) restants du
financement, jusqu’à la Date de Production Commerciale, complétant les cinq
pourcents (5 %) mentionnés ci-dessus (Dettes Seniors ou Subordonnées), seront des
fonds empruntés et remboursés avec un intérêt dont l’objectif est qu’il ne dépasse pas
le taux LIBOR à un an plus, au maximum, 350 BP. A défaut, les Parties devront se
rencontrer pour en discuter en vertu de la Clause d’Equité

5.2. METALKOL négociera avec les parties concernées les emprunts (après la Date de
Production Commerciale), les participations en capitaux propres, garanties, services, contrats
de vente, de transport, d'alimentation en électricité et eau et autres accords et cherchera à
obtenir toutes les décisions, permissions et autres autorisations des instances
gouvernementales qui seront nécessaires ou souhaitables pour la réalisation et l'exploitation
du Projet ou en relation avec celui-ci

5.3. A cet effet, GECAMINES prendra toutes les mesures qui s'avèrent nécessaires, sans
préjudice des dispositions de l’Articie 5 du Contrat d’Association, pour permettre à
METALKOL de conclure ces accords et obtenir les autorisations précitées ou pour l’assister
dans ce domaine.

5.4. En contrepartie de la consommation des Rejets, METALKOL paiera trimestriellement
à GECAMINES, sous forme de royalties, 2,5% (deux virgule cinq pourcents) du Chiffre
d'Affaires Net

5.5. Sauf tel que déterminé autrement par le Conseil d'Administration et sous réserve des
dispositions légales applicables, le bénéfice signifi e l'excédent brut d'exploitation, déduction
faite des charges d'exploitation, des frais généraux et des amortissem Rolex
Exercice Social sera affecté dans l'ordre suivant :

(a). _ à la constitution de la réserve légale correspondant à cinq pourcel
(10%) du capital social;

(b). à la reconstitution ou l'amélioration du fonds de roulement de l'exploï
notamment pour anticiper des coûts opératoires sur une période raisonnable,

LELLÉ

Contrat d’Association Kingamyambo
Page 19 sur 55
2

réserves € proyisions pour la répartition et le remplacement d'équipements et
installations €: parte pour toute éventualité, notamment pour des modifications des

idrätions/48$ expansions, de l'équipement et des installations et pour l'achat et/ou
iouveaux équipements et/ou des nouvelles installations pour
ions d'extraction existantes et/ou pour des opérations de traitement
Gr l'initiation des nouvelles opérations d'extraction et/ou de traitement
de minerais, tel que décidé par le Conseil d'Administration.

Le solde du bénéfice net d'impôts est affecté, à raison de septante pourcents (70%), au
remboursement des capitaux empruntés et de trente pourcents (30%) à la distribution des
dividendes aux actionnaires, au prorata de leurs participations au Capital social de
METALKOL. Cette affectation restera valable jusqu’à ce que les Avances faites jusqu’à la
Date de Production Commerciale soient totaiement remboursées

5.6. Suivant l'appréciation du Conseil d'Administration, dans le respect des obligations
légales et dans le respect des obligations de METALKOL envers les prêteurs selon les
contrats de financement, les fonds disponibles de METALKOL seront utilisés de la manière
suivante :

(a) Priorité sera donnée aux obligations financières relatives au Projet et à METALKOL,
en ce compris, les charges d'exploitation, les frais généraux, le paiement de tous impôts et
taxes établis par les autorités gouvernementales, des royalties dues à GECAMINES, la
redevance minière due à l'Etat, tous investissements (CAPEX) réalisés par METALKOL dans
le cadre du Projet durant ledit Exercice Social, ainsi que les charges financières (en ce
compris, les intérêts et le service de la dette en faveur des prêteurs, notamment fes Avances).

(b) Les liquidités disponibles après le paiement des obligations énumérées au point (a) ci-
dessus seront affectées, en ce qui concerne les soixante-dix pourcents (70%) du solde du
bénéfice net d'impôts, au remboursement des capitaux empruntés (Dettes Senior et Dettes
Subordonnées)

Le Conseil d'Administration pourra établir des comptes de réserve pour le service de la dette
dans lesquels seront placés les montants requis par les prêteurs pour servir de sûreté pour le
remboursement du principal et des intérêts des dettes qui seront dues à une date future.

(c) Le solde des liquidités disponibies après le paiement des obligations énumérées aux
points (a) et (b) ci-dessus sera utilisé au paiement des dividendes jusqu'à hauteur de trente
pourcents (30%) du bénéfice d'exploitation, net d’impôts, tel qu'obtenu après constitution des
réserves visées à l'article 5.5.

Article 6 - Financement après la Date de Production Co

Après la Date de Production Commerciale, les besoins de financem
METALKOL seront satisfaits par METALKOL par autofinanceme

dispositions de l’Articie 5 du Contrat d’Association. Nc
Contrat d'Association Kingamyambo A. l
TT Page 5 sur Se nu rs K ii

NN - Transfert du Permis d'Exploitation des Rejets

%

7.2 Transfert du Permis d'Exploitation des Rejets.

GECAMINES s'engage à transférer le Permis d'Exploitation des Rejets (PER 652),
selon les étapes suivantes:

1. Création de METALKOL conformément au point (24) des définitions ;

2. Signature par GECAMINES et METALKOL du Contrat de Cession du Permis
d'Exploitation des Rejets après présentation par GECAMINES, de l'attestation de
libération de ses obligations environnementales pour le Site des Rejets de
Kolwezi, conformément à l'article 405 et au chapitre VII du titre XVIII du
Règlement Minier;

3. Cession à METALKOL du Permis d'Exploitation des Rejets portant mention du
transfert conformément à l'article 380 du Règlement Minier,

4. Remise par GECAMINES à METALKOL d'une copie de l'attestation de
libération de ses obligations environnementales pour le Site des Rejets de
Kolwezi, conformément à l'article 405 et au chapitre VII du titre XVII du
Règlement Minier.

HIGHWIND PROPERTIES LIMITED fournira à GECAMINES tous les documents
nécessaires relatifs aux engagements de paiement pour le compte de METALKOL dès la
décision de redémarrer le Développement du Projet.

Néanmoins, les Parties conviennent qu’en cas de dissolution ou de liquidation de
METALKOL, le Permis d'Exploitation des Rejets sera récupéré par GECAMINES, sans
contrepartie financière de sa part, à condition que la dissolution ne découle pas d’un
manquement grave et avéré de GECAMINES et sous réserve des droits des prêteurs, qui
devront s'exercer conformément à l’article 5.1.

Article 8 - Durée du Contrat et Résiliatio

8.1 Sous réserve des obligations de réhabilitation du Site des Reje
l'exploitation, prévues par le Code Minier, qui resteront en vigueur ju

Contrat d’Association Kingamy
Page 21 sur 55
jets, ou
t plus commercialement exploitables, ou
s décident d'un commun accord de mettre fin au Contrat d’Association,
ae s-les dispositions de l'article 8.5 ci-dessous s'appliqueront, ou
d) le Contrat d’Association est résilié, conformément à l'article 4 ci-dessus ou aux articles
8.2 à 8.5 ci-dessous.

Dans le cas où, à l'expiration du terme initial du Contrat d’Association tel que prévu au
présent article 8.1, les Rejets sont encore commercialement exploitables, les Parties
s'engagent à conclure un avenant au Contrat d’Association afin d'en proroger le terme. A cette
fin, les Parties $e rencontreront au moins un an avant l'expiration du Contrat d’Association
afin d'examiner si les Rejets sont encore commercialement exploitables et de convenir, le cas
échéant, des termes de l'avenant

82. HIGHWIND PROPERTIES LIMITED pourra résilier le Contrat d’Association
moyennant l'envoi d'un préavis écrit de trois (3) mois à GECAMINES. Dans ce cas et pour
donner plein effet à cette résiliation, HIGHWIND PROPERTIES LIMITED cédera sans
contrepartie ses Actions à GECAMINES et provoquera la démission des personnes qui, sur sa
présentation, auront été nommées Administrateurs et membres du Comité de Direction de
METALKOL

En outre, toutes les Avances consenties avant la date de résiliation à METALKOL par
HIGHWIND PROPERTIES LIMITED ou par ses Sociétés Affiliées, pour son compte, seront
considérées comme non remboursables par METALKOL ; la dette de METALKOL à l'égard
de HIGHWIND PROPERTIES LIMITED sera annulée et les Etudes de Faisabilité Existantes
(en l'état où elles se trouveront à cette date) demeureront la propriété de GECAMINES tandis
que les Etudes de faisabilité financées par HIGHWIND PROPERTIES LIMITED resteront sa
propriété.

À dater de l'envoi dudit préavis, HIGHWIND PROPERTIES LIMITED sera libérée de toute
obligation de faire des Avances pour financer toutes dépenses et de participer à toute
augmentation de capital et/ou d'effectuer à GECAMINES tout payement futur pour le Pas de
Porte et HIGHWIND PROPERTIES LIMITED ne sera tenue au paiement d'aucun dommage
et intérêt à l'égard de quiconque, sauf dispositions légales contraires. Toute partie de Pas de
Porte déjà payée par  HIGHWIND PROPERTIES LIMITED à GECAMINES sera
définitivement à celle-ci. es
GUNBASE
83. Sous réserve de l'article 42, en cas d'inexécution d'une désposit nidu Contrat
d’Association par HIGHWIND PROPERTIES LIMITED, GECA \ aura *
donner par écrit une mise en demeure de trois (3) mois, spécifia
exécutées, envoyée à HIGHWIND PROPERTIES LIMITED. Au {as
cette période, HIGHWIND PROPERTIES LIMITED n'a pas exécui ak s
offert une compensation raisonnable en lieu et place de celles-ci que GE CAMINES +
d'accepter ou non, à sa discrétion, GECAMINES pourra résilier le Côntrat_d”

et/ou poursuivre la réparation de son préjudice.

Contrat A ifédation Kingamyambo
Page 22 sur 55
u Contrat d’Association conformément au présent article 8.3,
LIMITED cédera sans contrepartie ses Actions à GECAMINES
: des personnes qui, sur sa présentaon, auront été nommées

s consenties avant la date de résiliation à METALKOL par
LIMITED seront considérées comme non remboursables par
Lee METALKOL à l'égard de HIGHWIND PROPERTIES LIMITED
sera annulée tudes de Faisabilité Existantes (en l'état où elles se trouveront à cette
date) demeureront la propriété de GECAMINES, tandis que celles financées par HIGHWIND
PROPERTIES LIMITED resteront siennes.

HIGHWIND PROPERTIES LIMITED sera libérée de toute obligation de faire des Avances
pour financer toutes dépenses, de participer à toute augmentation de capital et/ou d’effectuer
en faveur de GECAMINES, tout payement futur du Pas de Porte. Toute partie de Pas de
Porte déjà payée par HIGHWIND PROPERTIES LIMITED à GECAMINES sera
définitivement acquise à celle-ci.

84. En cas d'inexécution par GECAMINES d'une disposition du Contrat d’Association ou
du Contrat de Cession du Permis d'Exploitation des Rejets (y compris la violation de tout
engagement, déclaration ou garantie), HIGHWIND PROPERTIES LIMITED aura le droit de
suspendre l'exécution des obligations lui incombant en vertu du Contrat d’Association, y
compris, sans que cette énumération soit limitative, les obligations de remettre les Etudes de
Faisabilité, de participer à toute augmentation de capital, d'effectuer tout paiement du Pas de
Porte, d'effectuer des Avances et de mettre en place le financement, jusqu'à ce qu'il soit
remédié à cette inexécution. Dans ce cas, les délais convenus pour l'exécution des obligations
de HIGHWIND PROPERTIES LIMITED seront prorogés d'une durée égale à celle de
l'inexécution et de sa période de remédiation. En outre, si GECAMINES n'a pas remédié à
cette inexécution dans les six (6) mois de la mise en demeure de ce faire (adressée
conjointement par le GROUPE HIGHWIND PROPERTIES LIMITED par lettre
recommandée avec accusé de réception ou lettre remise en mains propres contre décharge),
HIGHWIND PROPERTIES LIMITED pourra, conformément à la procédure de règlement
des différends convenue à l'article 18 du Contrat d’Association, demander la résiliation du
Contrat d’Association et/ou poursuivre la réparation de son préjudice.

En cas de résiliation du Contrat d’Association conformément au présent article 8.4, et pour
donner plein effet à cette résiliation, GECAMINES cédera sans contrepartie ses Actions à
HIGHWIND PROPERTIES LIMITED et provoquera la démission des personnes qui, sur sa
présentation, auront été nommées Administrateurs et membres du Comité de Direction.

Nonobstant les dispositions du présent Article 8.4, au cas où un paiement devant être effectué

souffrance pendant plus de trente (30) Jours. Ouvrables, HIG]
LIMITED pourra résilier le Contrat d’Association avec effet immédia
tenue de régler immédiatement tous les paiements dus aux termes desdi

8.5. Au cas où les Actionnaires décideraient de mettre fin au,
conformément à l'article 8.1 (c) ci-dessus, les Actionnaires pou
dissolution et la liquidation de METALKOL ou le sfert des Actions:

L —
Contrat Associat ngamyambo ee.

Page 23 sur 55
souscrire à des stipulations, déclarations et garanties identiques :

a) Constitution

Elle est une société valablement constituée selon les lois en vigueur au lieu de sa constitution ;
elle est organisée et existe valablement selon ces lois et a le pouvoir d'exercer ses activités
dans les juridictions où elle les exerce.

b) Pouvoir et Compétence

Elle a plein pouvoir et compétence pour exercer ses activités, pour conclure le Contrat
d’Association et toutes conventions ou actes visés ou envisagés au Contrat d’Association,
ainsi que pour exécuter toutes les obligations et tâches quelconques lui incombant aux termes
du Contrat d’Association.

c) Autorisations

Elle a obtenu toutes les autorisations nécessaires pour signer et exécuter le Contrat
d’Association et toutes conventions ou actes quelconques visés ou envisagés au Contrat
d’Association. Cette signature et cette exécution :

G) ne contredisent ni ne violent aucune disposition de ses statuts, aucune décision de ses
actionnaires ou administrateurs, ni aucun accord, stipulation, contrat ou engagement
quelconque auquel elle est partie ou par lequel elle est liée, et ne donne lieu à aucune
Charge en vertu de ces mêmes actes; et

(ii) ne violent aucune loi applicable du lieu de sa constitution.
d) Finances

A la date de ce Contrat d’Association, HIGHWIND PROPERTIES LIMITED dispose des

ressources financières nécessaires à la satisfaction de ses obligations aux termes du Contrat

d’Association N
L

n : Led
e) Compétences Techniques et de Gestion

A la date de ce Contrat d’Association, HIGHWIND PROPERTIES
compétences techniques et de gestion nécessaires à la satisfaction d
termes du Contrat d’Association. NS

LLLS AK

Contrat 4’Association Kingamyambo
Page 24 sur 55

artie//les éléments suivants, étant précisé que È Etat confirme l’exactitude
dei dite: Cr ons, éclarations et garanties et que tout cessionnaire des Actions À devra

a) Constitution

GECAMINES est une entreprise publique de droit congolais valablement créée par le Décret
n° 049 du 7 novembre 1995 et en cours de transformation en société par actions à
responsabilité limitée conformément à la loi n° 08/007 du 7 juillet 2008 portant dispositions
générales applicables à la transformation des entreprises publiques, au décret n° 09/13 du 24
avril 2009 fixant la liste des entreprises publiques transformées en sociétés commerciales,
établissements publics et services publics et au décret 09/11 du 24 avril 2009 fixant les
mesures temporaires relatives à la transformation des entreprises publiques ; elle est organisée
et existe valablement selon ces lois et décrets et a le pouvoir d'exercer ses activités dans les
juridictions où elle les exerce.

b) Pouvoir et Compétence

GECAMINES a plein pouvoir et compétence pour exercer ses activités, pour conclure le
Contrat d’Association et toutes conventions ou actes visés ou envisagés au Contrat
d’Association, ainsi que pour exécuter toutes les obligations et tâches quelconques lui
incombant aux termes du Contrat d’Association.

c) Autorisations

GECAMINES a obtenu toutes les autorisations nécessaires pour signer et exécuter le Contrat
d’Association et toutes conventions ou actes quelconques visés ou envisagés au Contrat
d’Association. Cette signature et cette exécution :

() ne contredisent ni ne violent aucune disposition de ses statuts, aucune décision de son
actionnaire, ni aucun accord, stipulation, contrat ou engagement quelconque auquel
elle est partie ou par lequel elle est liée, et ne donne lieu à aucune Charge en vertu de
ces mêmes actes, et

Gi) ne violent aucune loi applicable en RDC.

d) Titulaire

GECAMINES est titulaire exclusif de l'intégralité des droits, titres et participations dans et sur
les Rejets et le Permis d'Exploitation des Rejets. GECAMINES a le droit de conclure le
Contrat d’Association et de céder le Permis d'Exploitation des Rejet: E
conformément aux termes du Contrat d’Association, libre de toutes Châi
soient, à l'exception des Charges susceptibles de résulter de la situa
9.2.(q). Sous cette dernière réserve, il n'est rien qui affecte le Permis/d
et les droits, titres et participations de GECAMINES dans Jef

Eh
Contrat d”. iation Kingamyambo

Page 25 sur 55
autrg/ que GECAMINES n'a de droit ou de titre sur le Permis d'Exploitation
jets, le Site des Rejets de Kolwezi ou les ouvrages d'arts qui y sont situés et
droit à une redevance ou autre paiement quelconque, ayant la nature d'un
loyer “rédevance, sur les dépôts à rejets, métaux ou autres Produits provenant des
Rejets et couverts par le Permis d'Exploitation des Rejets, si ce n'est conformément au Contrat
d’Association et aux Code et Règlement Miniers.

Sous la même réserve que ci-dessus, lesdits droits, titres et participations dans et sur les
Rejets, et le Permis d'Exploitation des Rejets, ne sont soumis à aucune Charge, obligation ou
servitude quelconque en faveur de tiers, et ne font l'objet d'aucune procédure juridique,
revendication ou procès, ou menace de procédure, revendication ou procès qui pourrait mettre
en question les droits de METALKOL sur le Permis d'Exploitation des Rejets, les Rejets et les
Produits provenant des Rejets.

Sous réserve des droits visés au paragraphe premier du présent article 9.2(e), si des tiers
prouvent qu'ils détiennent des droits sur le Permis d'Exploitation des Rejets, les Rejets, le Site
des Rejets de Kolwezi ou les ouvrages d'arts qui y sont situés, GECAMINES s'engage à faire
immédiatement et à ses frais le nécessaire pour purger complètement ces droits de tiers sur le
Permis d'Exploitation des Rejets, les Rejets, le Site des Rejets de Kolwezi et les ouvrages
d'arts qui y sont situés de façon à n'entraîner aucune gêne ou dépense supplémentaire pour
METALKOL.

ñ Validité du Permis d'Exploitation des Rejets

Le Permis d'Exploitation des Rejets a été régulièrement validé et transformé, et est conforme
au Code Minier, au Règlement Minier et aux lois en vigueur en RDC.

8) Travaux et Opérations

Les traitements et les autres opérations menées par ou pour le compte de GECAMINES ou
d'un tiers concernant le Permis d'Exploitation des Rejets, les Rejets, le Site des Rejets de
Kolwezi, les terrains adjacents au Site des Rejets de Kolwezi et les ouvrages d'arts qui sont
situés sur le Site des Rejets de Kolwezi et sur les terrains adjacents ont été exécutés et menés
en bon père de famille et conformément aux règles de l’art en matière de sondages et de
pratiques d'ingénierie et de métallurgie.

Tous ces travaux et opérations sont conformes à tous statuts, décrets, lois, ordonnances,
permis, règles, règlements ou décisions émis par tout organisme- emental ou
paraétatique, tout ministère ou organisme départemental, Administratif DA IE aire.

42 à

f: ù

h) Ordres de Travaux z

Il n'y a pas de travaux imposés ou d'actions requises ou d@nt o! -peut FAÏSs
s'attendre à ce qu'elles soient requises, notamment au titre du Code Mimie

Minier ou du Permis d'Exploitation des Rejets, concernant la réhäbi de
des Rejets ou des ouvrages d'arts qui sont situés ; sur le Site des RèjetS-Üe-Kôlwezi ou se
rapportant aux aspects environnementaux des Rejets, du Site des Rejets de Kolwezi ou des

ca Lors y Ze /

80 (f) du Règlement Minier, le Permis d'Exploitation des Rejets n'est pas
de commencer les travaux dans le délai fixé par le Code Minier.

i) Taxes

Tous impôts, taxes, cotisations, droits et redevances relatifs aux Rejets et au Permis
d'Exploitation des Rejets ont été intégralement payés, et les Rejets et le Permis d'Exploitation
des Rejets sont libres de toutes charges fiscales au regard des lois de la RDC.

j) Actions

Sous réserve des droits susceptibles de résulter de la situation décrite à l’article 9.2.(q), il n'y a
pas d'actions ou de procédures en cours ou susceptibles d'être introduites qui, si elles
aboutissaient, affecteraient ou seraient de nature à affecter le Permis d'Exploitation des Rejets,
les Rejets, le Site des Rejets de Kolwezi ou les ouvrages d'arts qui y sont situés.

k) Obligations contractuelles et quasi-contractuelles

Sous réserve des droits susceptibles de résulter de la situation décrite à l’article 9.2.(q),
GECAMINES ne se trouve en infraction d'aucune obligation quelconque, contractuelle ou
quasi-contractuelle, à l'égard de tiers relativement au Permis d'Exploitation des Rejets, aux
Rejets, au Site des Rejets de Kolwezi ou aux ouvrages d'arts qui y sont situés et la conclusion
ou l'exécution du Contrat d’Association ne constitue pas une telle infraction.

n Droits et Titres Détenus par METALKOL

Sous réserve des droits susceptibles de résulter de la situation décrite à l’article 9.2.(q), au
terme du transfert du Permis d'Exploitation des Rejets par GECAMINES à METALKOL
conformément au Contrat de Cession du Permis d'Exploitation des Rejets et au Contrat
d’Association, METALKOL aura la libre jouissance du Permis d'Exploitation des Rejets, des
Rejets, du Site des Rejets de Kolwezi et des ouvrages d'arts qui y sont situés et détiendra tous
les certificats, enregistrements, permis, autorisations et titres requis par l'Etat ou par toute
autorité gouvernementale ou administrative en RDC, pour détenir le Permis d'Exploitation des
Rejets et pour exécuter les Opérations. Le Permis d'Exploitation des Rejets est valable,
exempt de passif fiscal et n'est grevé d'aucune disposition, condition ou limitation anormale

m) Environnement

Avant la Date de Cession, aucun produit polluant ou autre produit n'a é
déposé, abandonné, pompé, déversé, vidé, injecté ou jeté ou ne s'est écl
s'est infiltré sur ou dans les Rejets, en violation de la législation.su:
applicable.

Il n'y a pas et il n'y aura pas de mise en demeure verbale ou écrite con
produits polluants sur les Rejets, qui exigent ou pourraient exiger que

Contrat d’ Association Kingamy
Page 27 sur 55
ou susceptible de l'être ou dans un site de décharge autorisé.

Il n'y a pas et il n'y aura pas d'empêchement ou d'autres formes de restrictions
environnementales, servitudes, privilèges, charges de nature environnementale, imposées sur
les Rejets ou le Permis d'Exploitation des Rejets et il n'y a pas et il n'y aura pas d'activité qui
pourrait entraîner de telles restrictions et obligations environnementales contraignantes.

GECAMINES n'a pas connaissance de faits ou de circonstances relatifs à l'environnement
concernant le Permis d'Exploitation des Rejets, les Rejets, le Site des Rejets de Kolwezi ou les
ouvrages d'arts qui y sont situés qui puissent aboutir dans le futur à de quelconques
obligations ou responsabilités en matière d'environnement, à l'exception des faits suivants:

- fuites à la base du barrage du lac de Kasobantu,
-__ érosion sur la face amont du barrage, et
-__ pollution émanant de l'usine de zinc de Kolwezi (UZK).

En cas d'action contre METALKOL, GECAMINES interviendra en garantie de façon à
n'entraîner aucune conséquence dommageable, notamment financière, pour METALKOL.

n) Informations Importantes

GECAMINES a mis à la disposition de HIGHWIND PROPERTIES LIMITED et de
METAEKOL toutes les informations importantes en sa possession et sous son contrôle
relatives au Permis d'Exploitation des Rejets, aux Rejets, au Site des Rejets de Kolwezi et aux
ouvrages d'arts qu’elle y a érigés

o) Lois et Jugements

La signature et l'exécution du Contrat d’Association par GECAMINES ne violent pas et ne
constitueront pas une violation d'une quelconque règle légale, ni d'une quelconque décision
judiciaire ou assimilée

p) Infrastructures

GECAMINES fera tout ce qui est en son pouvoir pour aider METALKOL à avoir accès à
toutes les infrastructures existantes (eau, électricité, chemin de fer, routes, aéroport, etc.), aux
conditions les plus favorables possibles, lesquelles devront être négociées avec les prestataires
de ces services. Cette obligation de GECAMINES est une obligation de mo ‘ens-Et"n6 e
résultat. ;

(q) Accords antérieurs avec des tiers

Contrat d’Associntion Kings
Page 28 sur 58 —>

(ii. GECAMINES a fourni et continuera à fournir, par la suite, à HIGHWIND
PROPERTIES LIMITED les copies de toute la documentation relative à la
procédure judiciaire ayant conduit à la résiliation des accords antérieurs relatifs au
Bien ainsi qu’à la résiliation de ces accords.

Gi). Au cas où HIGHWIND PROPERTIES LIMITED encourrait ou subirait des
pertes, frais ou dépenses quelconques, du fait des réclamations d’un tiers (y
compris sans y être limité de la part des anciens Partenaires visés en préambule)
des droits quelconques sur le Bien, le Projet ou sur le Permis d'Exploitation des
Rejets, GECAMINES et l’ETAT s'engagent à rembourser à HIGHWIND
PROPERTIES LIMITED l'intégralité du montant de Pas de Porte ainsi que toutes
les dépenses, dûment enregistrées dans les comptes de METALKOL, que
HIGHWIND PROPERTIES LIMITED aura engagées au titre d’investissements
(CAPITAL EXPENDITURE ou CAPEX) au profit de METALKOL ou au titre de
son exploitation (OPERATING EXPENDITURE ou OPEX) , en exécution du
Contrat d’Association. HIGHWIND PROPERTIES LIMITED ne sera toutefois
pas en droit de réclamer un quelconque intérêt sur ces montants. GECAMINES et
V'ETAT ne seront pas non plus tenus responsables d’un quelconque manque à
gagner, y compris la perte de dividendes, auquel HIGHWIND PROPERTIES
LIMITED pourrait prétendre. GECAMINES et l’ETAT acceptent, néanmoins, de
restituer, sans intérêt, à HIGHWIND PROPERTIES LIMITED les coûts et pertes
directs, en anglais («direct losses »), que subirait réellement HIGHWIND
PROPERTIES LIMITED et que cette dernière aura transmis à GECAMINES et à
l'ETAT, dans le cadre d’une réclamation ou attaque, en anglais (« claim »),
formulée par une tierce partie, en sigle, impliquée dans la procédure invoquée
dans les paragraphes 9.2.(q).(i) et (ii) ci-dessus.

(iv) HIGHWIND PROPERTIES LIMITED ne sera pas tenue d’être solidaire avec
GECAMINES pour le paiement d’éventuelles pénalités qui pourraient être
imposées à cette dernière à la suite de réclamations de tiers et de-ci eg
évoquées au point 9.2.(q).(iii) ci-dessus.

Er 4

Contrat d'Association a /
Page 29 sur, 4
ge 24 /
gagement des avocats de renommée internationale et à financer à un coût
Pm ce recrutement d'avocats ainsi que leurs procédures de défense.

Le Bierr- constitue la propriété absolue et exclusive de GECAMINES et est quitte et libre de
toutes Charges, sous la réserve exprimée à l’article 9.2.(q).

Article 10 - Engagements supplémentaires

10.1.

10.2.

Engagements de HIGHWIND PROPERTIES LIMITED

a) HIGHWIND PROPERTIES LIMITED s'engage à examiner de bonne foi les
Etudes de Faisabilité Existantes en vue de juger de leur adéquation ou leur
actualisation pour le développement du Projet.

b) HIGHWIND PROPERTIES LIMITED s'engage à acquérir auprès de leurs
propriétaires, autres que GECAMINES, l'usine, les équipements et les machines
ainsi que tout outillage et pièces nécessaires aux Opérations, se trouvant sur le Site
des Rejets de Kolwezi à la date du Contrat d’Association, soit à un prix à convenir
avec les dits propriétaires ou à défaut d’un tel accord, soit à un prix à déterminer
par un expert indépendant désigné par HIGHWIND PROPERTIES LIMITED et
accepté par les propriétaires.

c) Afin de réduire les tensions sociales apparues dans les communautés environnantes
du Projet, lors de la rétrocession du PER 652 au terme de la procédure judiciaire
lancée par les anciens partenaires de GECAMINES et évoquée à l’Attendu B et à
lPArticles 9.2 du Contrat d’Association, HIGHWIND PROPERTIES LIMITED
s'engage à collaborer avec GECAMINES afin que METALKOL recrute en
priorité, progressivement selon les besoins du projet, toutes les personnes mises au
chômage suite à la rétrocession à GECAMINES du PER 652

Engagements de GECAMINES
Par le Contrat d’Association, GECAMINES s'engage sur les points suivants

a) A compter de la date de signature du Contrat d’Association, elle ervera les
Rejets dans leur état et condition à cette date, ne les traitera pas-1@.les,e

b) Elle permettra à HIGHWIND PROPERTIES LIMITED d'
données historiques, échantillons, analyses, rapports, étude

c) Elle assistera, dans les limites de ses moyens, HIGHW!
LIMITED et METALKOL dans leurs relations avec le Gouvi
instances gouvernementales, les 7 a les entreprises congolaises et les

Contrat d' nu Z ZK,
Page 30 sur 55

d)

0]

autés locales. Elle mettra également, dans la mesure des disponibilités, à
sition de HIGHWIND PROPERTIES LIMITED et de METALKOL, ä un
isonnable, ses divers services et installations minières, de laboratoire,

GECAMINES pourra exercer ou continuer à exercer ses droits miniers au titre des
Permis d'Exploitation sur et sous ie Site des Rejets de Kolwezi à la condition de
ne pas gêner les Opérations. À cet effet, les Parties se concerteront afin de
déterminer les modalités selon lesquelles GECAMINES exercera ses droits
miniers sur et sous le Site des Rejets de Kolwezi. METALKOL s'efforcera de
traiter les Rejets de manière à ne pas gêner GECAMINES dans ses éventuelles
opérations minières autorisées sur et sous le Site des Rejets de Kolwezi

En cas de conflit ou de risque de conflit entre {es éventuelles opérations minières
de GECAMINES et les Opérations, les Parties se concerteront afin de trouver une
solution équitable et conforme aux principes énoncés ci-dessus, étant entendu que
les Opérations seront prioritaires sur les activités de tout autre usager du Site des
Rejets de Kolwezi, y compris GECAMINES.

Notamment, GECAMINES informera METALKOL de son plan d'exploitation et
de ses opérations d'exploitation du sol et du sous-sol couvert par les Rejets et les
remblais nés des Opérations sur un périmètre de deux (200) mètres autour des
Rejets au titre de ses Permis d'Exploitation, cette exploitation ne devant pas gêner
les Opérations.

GECAMINES fera son affaire des rejets produits par le concentrateur de Kolwezi
et l'usine de zinc de Kolwezi (UZK) située sur le Site des Rejets de Kolwezi après
la date de signature du Contrat d’Association. Ces rejets ne devront pas être
déposés sur le Site des Rejets de Kolwezi, sauf accord écrit de METALKOL, et ne
devront causer aucune nuisance aux Opérations et à METALKOL et aucune
pollution du Site des Rejets de Kolwezi.

GECAMINES sera seule responsable à l'égard des tiers, de l'Etat, de
HIGHWIND PROPERTIES LIMITED et de METALKOL de tout dommage, y
compris tout dommage environnemental, causé par ses activités éventuelles sur le
Site des Rejets de Kolwezi au titre de ses Permis d'Exploitation, et GECAMINES
indemnisera METALKOL pour tous dommages, réclamations, pertes ou frais
encourus par HIGHWIND PROPERTIES LIMITED, METALKOL ou toute
action ou réclamation d'un tiers ou de l’'ETAT contre METALKOL à ce titre

Afin d'éviter toute ambiguïté, les Parties conviennent expressément que le pré
article 10.1 (d) s'applique notamment à l'usine UZK

Suivant disponibilités, aux conditions à convenir et

GECAMINES qui ne pourra être refusé sans juste motif, KOL aura le
droit d'installer les conduites, pompes, installations d'entreposage et de-trai

opérations afin d'assurer l'alimentation en des Installations

iation Kingamyambo
Page 31 sur 55

Cet accord ne constitue pas un éupagemunt ue ceci,
INES ne pourrait fournir les eaux d'assèchement nécessaires à
KOL, METALKOL devra garantir son propre approvisionnement en eau
roit de forer ses propres puits.

S devra obtenir de l'autorité compétente, sous la seule condition que
S satisfasse aux conditions fixées par le Code et le Règlement
inigfS/avant la Date de Cession, une attestation de libération de ses obligations

nementales pour le Site des Rejets de Kolwezi, conformément à l'article
et au chapitre VII du titre XVIII du Règlement Minier.

g) Au cas où GECAMINES viendrait à être au courant de toute réclamation
potentielle ou effective rentrant dans le cadre de l'indemnité envisagée à l'article
23.2 ou de tout fait susceptible d'engendrer pareille réclamation, GECAMINES en
informera METALKOL et HIGHWIND PROPERTIES  LIMITED et leur
fournira les copies des documents relatifs à cette réclamation qu'elles auront
raisonnablement demandées.

10.3. Engagements de METALKOL

METALKOL a l'obligation de :

a) réaliser ou faire réaliser, sous le financement mis en place par HIGHWIND
PROPRTIES LIMITED et en collaboration avec GECAMINES, les travaux de
Développement du Projet conformément au Contrat d’Association ;

b) rembourser et rémunérer les Parties tel que prévu à Particle 5 du Contrat
d’Association ;

c) mettre en exploitation les Rejets et gérer le Projet ;

d) commercialiser les Produits qui seront issus du traitement métallurgique des
Rejets :

e) se conformer aux principes régissant les procédures de gestion administrative,
financières et autres, la politique fiscale et les critères de recrutement du
personnel ;

f) maintenir en vigueur et renouveler le Permis d'Exploitation des Rejets ainsi que
tous les permis et toutes les licences nécessaires ;

g) faire face à toutes ses obligations en tant que société dotée d’une personnalité
juridique ;

h) rechercher à protéger et à accroître les intérêts de tous les Actionnaires,
notamment en leur attribuant équitablement, de préférence aux tiers mais à des
conditions concurrentielles, les commandes de prestations et de fournitures ;

i) promouvoir le développement social des communautés environnantes, suivant un
cahier des charges à adopter après concertation avec ces communautés ;

j) chaque fois que METALKOL aura à recourir à la sous-traitance des O tions,
telles que les prestations d’exploitation, les commandes d’appro AA J

Contrat d'Association Kingamyambo
Page 32 sur SS
3 atifigr au cours de | Assemblée Générale constitutive, le Contrat d’Association

/

11.1. Chaque Partie s'engage à participer à la Création de METALKOL conformément aux
dispositions du Contrat d’Association et des Statuts de METALKOL. En outre, chaque Partie,
en sa qualité d'Actionnaire, votera, ou fera en sorte que les détenteurs du droit de vote des
Actions qu'elle détient directement ou indirectement votent, de façon à donner plein et entier
effet aux dispositions du Contrat d’Association, Les Parties conviennent néanmoins qu'une
Partie pourra s'abstenir de prendre part au vote, sauf demande écrite de l’autre Partie auquel
cas la Partie concernée devra voter conformément aux dispositions du présent article 11.1

11.2. En cas de contradiction entre des dispositions du Contrat d’Association et des Statuts
de METALKOL, les dispositions du Contrat d’Association s'appliqueront dans toute la
mesure permise par la loi. Chaque Actionnaire s'engage à voter, ou à faire en sorte que les
détenteurs du droit de vote des Actions qu'il détient directement ou indirectement votent, pour
modifier les Statuts de METALKOL de manière à éliminer toute contradiction avec les
dispositions du Contrat d’Association. Les Parties conviennent néanmoins qu'une Partie
pourra s'abstenir de prendre part au vote, sauf demande écrite de l’autre Partie auquel cas la
Partie concernée devra voter conformément aux dispositions du présent article 11.2

11.3. Sous réserve de l'article 17.6, tout certificat d'action qui sera émis par METALKOL
pour les Actions portera à son recto la mention suivante: « Le droit des actionnaires de
METALKOL de vendre, d'aliéner ou de grever de sûretés leurs actions est limité par les
dispositions du Contrat d'Association conclu entre les actionnaires de METALKOL ».

11.4. Toute personne ou entité qui deviendra Actionnaire de METALKOL sera liée par les
dispositions du Contrat d’Association et devra marquer son accord sur les termes de celui-ci
en signant le Contrat d’Association ou en remettant aux Parties un document écrit dans lequel
elle déclare sa volonté d'être liée par les conditions du Contrat d’Association et indique une
adresse où les notifications prévues au Contrat d’Association pourront lui être faites. Chaque
Partie stipule et accepte qu'après qu'un tiers ait ainsi marqué son accord sur les conditions du
Contrat d’Association, chacune d'elles sera liée à l'égard de ce tiers et que, de la même façon,
ce tiers sera lié à l'égard de chacune des Parties.

11.5. Les dispositions du Contrat d’Association relatives aux Actions s'appliqueront mutatis
mutandis à tous les titres ou actions dans lesquels les Actions pourraient être converties,
modifiées, reclassifiées, redivisées, redésignées, rachetées, subdivisées ou consolidées, et
également à tous les titres et actions quelconques que les ci @ y
Ti

METALKOL à titre de dividende ou de distribution payable en action:
tous titres ou actions de METALKOL ou de toute société qui su
continuerait, qui pourraient être reçus par les Actionnaires suite à
fusion ou à une consolidation, qu'elle soit ou non imposée par la loi

Æ.

Contrat dÆssociation Kingamyambo

Page 33 sur 55 ?

ré

estion et Contrôle de METALKOL

METALKOL
d’Association
Direction dont
contrôle des Opéi

\
a ses rganes statutaires selon les dispositions du Contrat
. La gestion journalière sera effectuée par un Comité de
0 ÿr et responsabilités sont explicitées dans l’article 13.2. Le

OL est organisé à l’article 16.
|
12.1. Conseil d'Administration

a) Composition

Le Conseil d'Administration comprendra huit (8) membres. GECAMINES et/ou les
autres éventuels propriétaires d'Actions A et C pourront ensemble présenter trois (3)
Administrateurs. HIGHWIND PROPERTIES LIMITED et les autres Actionnaires
détenteurs d’Actions B pourront, ensemble, présenter cinq (5) Administrateurs.

Chaque Actionnaire votera, ou fera en sorte que les détenteurs du droit de vote des
Actions qu'il détient directement ou indirectement votent, de telle façon que les
candidats présentés conformément au présent article 12.1(a) soient nommés et qu'en
cas de vacance d'un poste d'Administrateur, le remplaçant nommé soit un candidat
présenté par l'Actionnaire dont le représentant occupait le poste devenu vacant

Chaque Actionnaire peut, en tout temps, demander la révocation d'un Administrateur
qu'il a présenté. En cas de vacance d'un poste d'Administrateur, par suite de démission,
de révocation ou autrement, l'Actionnaire qui avait présenté l'Administrateur dont le
mandat est devenu vacant présentera un candidat à ce mandat.

b) Quorum

Le quorum sera atteint si au moins cinq (5) Administrateurs sont présents ou
représentés et si au moins un Administrateur représentant chacun des deux groupes
d’actionnaires de METALKOL est présent.

Dans le cas où le quorum n'est pas atteint, le Conseil d'Administration pourra être
convoqué de nouveau dans les conditions stipulées à l'article 12.1(f. Dans ce cas,
aucune condition de quorum ne sera exigée lors de la réunion du Conseil
d'Administration sur seconde convocation mais aucune décision ne pourra être prise
qui n'ait été prévue par l'ordre du jour joint à la convocation initiale

c) Vote et Pouvoirs du Conseil d'Administration

Chaque Administrateur dispose d'une voix. Les décisions du C
sont prises à la majorité simple des voix des Administrateurs p}

Si, dans une réunion du Conseil réunissant le quorum nécessaire
plusieurs Administrateurs ou leurs mandataires s'abstiennent &

<
TC, é | Er
Page 34 sur É K

?

d)

e)

D

bleïent prises à la majorité des voix des autres Administrateurs présents ou

Le Conseil d'Administration a les pouvoirs les plus étendus pour faire tous les actes
d'administration ou de disposition qui intéressent la société. Tout ce qui n'est pas
réservé à l'Assemblée Générale des actionnaires par le Contrat d’Association, par les
Statuts ou par la loi est de sa compétence. IT peut notamment donner tous mandats ou
pouvoirs pour toutes affaires générales ou spéciales à des Administrateurs, directeurs
ou agents et même à des personnes étrangéres à la société. Il détermine les
appointements, émoluments ou indemnités attachés aux mandats, pouvoirs,
délégations ou missions qu'il confère. Sauf délégation qu'il aurait faite de ses pouvoirs,
il nomme et révoque tous agents et fixe les conditions de leur engagement.

IT nomme les auditeurs indépendants pour tous travaux de contrôles et d'évaluation
qu'il estime nécessaire à l'exception des travaux d'audit annuel des comptes de la
société.

Election du Président

HIGHWIND PROPERTIES LIMITED désignera son candidat à la présidence de
METALKOL (le « Président») qui sera un Administrateur.

Le GROUPE GECAMINES s'engage à ce que les Administrateurs qui le représentent
au Conseil d'Administration votent pour le candidat à la présidence de METALKOL
présenté par HIGHWIND PROPERTIES LIMITED.

Le Président n'interviendra pas dans la gestion journalière de METALKOL.

Election du Vice-Président

GECAMINES désignera son candidat à la vice-présidence de METALKOL (le «
Vice-Président») qui sera un Administrateur.

Le GROUPE HIGHWIND PROPERTIES  LIMITED s'engage à ce que les
Administrateurs qui le représentent au Conseil d'Administration votent pour le
candidat à la vice-présidence de METALKOL présenté par GECA]

Le Vice-Président n'interviendra pas dans la gestion journalière
Convocations et Résolutions Ecrites |

Le Conseil d'Administration se réunit sur convocation du
d'empêchement ou de carence de celui-ci, du Vice-Président. Il
convoqué à [a demande de l'Administrateur-Délégué ou de l’Admini
Adjoint ou encore d'au moins trois (3) Administrateurs.

Contrat d’Association Kingamyambo PA
Page 35 sur 55
8)

b)

se faire au moins une semaine à l'avance sauf si tous les
en &dnviennent autrement. Tout Administrateur pourra participer à la
maÿ. de la conférence téléphonique ou s'y faire représenter par un
dûment mandaté. Si tous les Administrateurs y consentent, une
résolutiün péù re prise par écrit pour toutes les matières relevant de la compétence
du Conséfl d'Administration, pour autant que tous les Administrateurs approuvent et
signent ladite résolution écrite.

Le Conseil d'Administration pourra, en cas de nécessité, se tenir par le moyen d'une
conférence téléphonique avec un préavis de quarante-huit (48) heures. Dans ce cas, les
décisions adoptées au cours de la réunion du Conseil d'Administration ainsi tenue
devront être confirmées par fax ou courrier électronique à tous les membres du
Conseil d'Administration dans un délai de quarante-huit (48) heures suivant la tenue
de ladite réunion.

Le Conseil d'Administration se réunira au moins une fois par trimestre selon le délai
normal de convocation prévu au deuxième paragraphe du présent article 12.1(f). Il
consacrera la réunion du premier trimestre à l’examen et adoption des états financiers
de l'exercice précédent à présenter à l'Assemblée Générale Annuelle et la réunion du
quatrième trimestre à l’examen et adoption du projet du Programme et Budget de
l'exercice suivant

Indemnisation

Sous réserve des dispositions légales applicables, les Parties feront en sorte que

METALKOL indemnise tout Administrateur ou fondé de pouvoirs, ou tout ancien

Administrateur ou fondé de pouvoirs, ainsi que ses héritiers et représentants légaux, de

toute obligation ou dépenses lui incombant raisonnablement en raison de toute action

ou procédure civile, pénale ou administrative dans laquelle il se trouverait impliqué

parce qu'il est ou a été Administrateur ou fondé de pouvoirs ou qu'il a engagé la

responsabilité de METALKOL si il est établi que :

«_ila agi honnêtement et de bonne foi dans le meilleur intérêt de METALKOL ; et

- en cas d'action ou de procédure pénale ou administrative sanctionnée par une
amende, il avait des motifs raisonnables de considérer que sa conduite était
conforme à la loi.

Les Parties feront en sorte que METALKOL mette en place et maintienne une
assurance de responsabilité « Administrateurs et dirigeants» au bénéfice des
Administrateurs et des dirigeants dont la liste sera établie par le Conseil
d'Administration

Remboursement des frais et rémunération

Les Parties feront en sorte que METALKOL rembourse à chaque
dépenses raisonnables encourues (notamment, sans y être
déplacement) pour participer aux réunions du Conseil d'Admi
comité auquel il appartient, aux assemblées générales d'Ac
activité en relation avec l'activité de METALKOL

entrat d'Association Kingamyantbo

Page 36 sur 55 /

)

122.

=
A Etétrteur seront rémunérées sous forme de jetons de présence
détèrminé par l'assemblée générale des Actionnaires. Il est

Les fonctil
d'un mo

entendu ministrateur pourra renoncer à percevoir ces jetons de
présenc! tior |devra se faire par écrit. Ces jetons de présence
constitue ion au titre des fonctions d'Administrateur.

Les réunions du Conseil d'Administration auront lieu en langue française sauf décision
contraire unanime du Conseil d'Administration. Sur requête de tout Administrateur, les
débats feront l'objet d'une traduction simultanée en langue anglaise, aux frais de
METALKOL. Le procès-verbal de chaque réunion du Conseil d'Administration sera
établi à la fois en français et en anglais ; en cas de contradiction entre ces deux
versions, la version française prévaudra.

Les procès-verbaux des réunions du Conseil d'Administration seront signés par tous
les participants.

Actions en justice

Les actions judiciaires, tant en demandant qu'en défendant, de même que tous recours
judiciaires et administratifs, sont intentés, formés ou soutenus au nom de la société,
poursuites et diligence du Président du (Conseil d'Administration ou de
l'Administrateur Délégué ou encore, en l’absence de ce dernier, de l'Administrateur
Délégué Adjoint.

Assemblée Générale de METALKOL

(a). L'Assemblée Générale Ordinaire des Actionnaires se tiendra sur convocation du
Président du Conseil d'Administration ou en cas d'empêchement ou de carence
de celui-ci, du Vice-Président ou encore des Commissaires aux comptes,
agissant collectivement.

(b). L'Assemblée Générale peut également être convoquée à la demande d’un
actionnaire représentant au moins un cinquième du capital social de
METALKOL, de l'Administrateur-Délégué ou de l’Administrateur-Délégué
Adjoint ou encore d'au moins trois (3) Administrateurs.

(c). L'Assemblée Générale sera convoquée dans les trois mois de la clôture de
chaque exercice en vue d’examiner et d'approuver les états financiers de
METALKOL pour l'exercice social précédent ainsi que tout autre point inscrit à
son ordre du jour.

(d). Une Assemblée Générale Extraordinaire des Actionnaires pourra être convoquée
à tout moment à la demande du Président, du Vice-Prési
Administrateurs, d'Actionnaires représentant un cinquiè
commissaires aux comptes chaque fois que l'intérêt de
pour décider et délibérer sur tous points releva
conformément aux Statuts de METALKOL

Coftfat d'Association Kingamyambo
Page 37 sur 55

semblée Générale extraordinaire consacrée à l'approbation du budget
ercice Social suivant sera organisée au cours du dernier trimestre de
erdige Social

|
ansd£ ions entre METALKOL et un Actionnaire ou une Société Affiliée
iÿnaire devront être préalablement autorisées par le Conseil

côncurrentielles et être réparties, autant que possible, entre les Parties au prorata
de leurs participations au capital social de METALKOL. Les Administrateurs
représentant l'Actionnaire concerné ne pourront prendre part au vote.

(f. L'Assemblée Générale régulièrement constituée représente l'universalité des
Actionnaires : elle a les pouvoirs les plus étendus pour faire ou ratifier les actes
qui intéressent la société et notamment pour décider :

i. de la modification de l'objet social de METALKOL,

il. de la prise de participations dans une autre société,

ii. du changement de nationalité de METALKOË,

iv. de l'augmentation ou de la réduction du capital social,

v.._ de l'aliénation des actifs indispensables à la conduite des Opérations,

vi. de la dissolution de METALKOL,

vii. de la transformation de METALKOL en une société d'une autre forme.

viii. de la fusion avec une autre société ainsi que de la scission de
METALKOL,

ix. de l'émission d'obligations,

x. de la modification des Statuts.

Ses décisions sont obligatoires pour tous les Actionnaires, même pour les
Actionnaires absents, incapables ou dissidents. Les décisions de l’Assemblée
Générale sur les matières ci-dessus seront prises à la majorité des trois quarts des
Actionnaires présents ou représentés.

Article 13 - L'Administrateur-Délégué, l'Administrateur-Délégué Adjoint et le Comité
de Direction

131 Le Conseil d'Administration nommera en qualité d'Administrateur-Délégué et
d'Administrateur-Délégué Adjoint les candidats à ces fonctions présentés respectivement par
HIGHWIND PROPERTIES LIMITED et par GECAMINES.

7 7 J
la direction du Conseil d'Administration, l'Administrateur-Délégué, assisté et év&ntuelle

Direction, chargé de la gestion journalière de METALKOL conformément aux Programmes
et SRE adoptés par le Conseil d'Administration.

1 inistr eur-Délégué et l’Administrateur-Délégué Adjoint, le Comité de Direction
fe direêteur en charge de la production, le directeur en charge des finances, le
es approvisionnements, le directeur en charge de la commercialisation et
e des ressources humaines

u Comité de Direction seront nommés et remplacés par le Conseil
d'A ration sur proposition de l’ Administrateur Délégué et de l’ Administrateur Délégué
Adjoint. L’Administrateur-Délégué Adjoint et deux directeurs seront nommés par le Conseil
d'Administration parmi les candidats proposés par le GROUPE GECAMINES et les autres
membres seront nommés parmi les candidats proposés par HIGHWIND PROPERTIES
LIMITED.

Article 14 - Contrats de Services Spécifiques

Pendant toute la durée de la phase des études de faisabilité et de la phase de Développement,
les Parties conviennent que des contrats de services spécifiques pourront être conclus entre
METALKOL et d'autres sociétés pour la prestation de services spécifiques en faveur de
METALKOL. À compétences et coûts égaux, la préférence sera accordée aux Parties ainsi
qu’à leurs Sociétés Affiliées aux Parties. La répartition des contrats entre les Parties sera faite
équitablement par Conseil d'Administration.

Article 15 - Programmes et Budgets

15.1. Sauf stipulation contraire du Contrat d’Association, les Opérations seront conduites et
les Dépenses seront encourues en se conformant exclusivement aux Programmes et aux
Budgets approuvés.

15.2. Les Programmes et les Budgets seront préparés annuellement par le Comité de
Direction pour une période d'une année et seront soumis à l'approbation du Conseil
d'Administration. Les Programmes et les Budgets adoptés pourront être modifiés, suivant
nécessité, par le Comité de Direction et soumis, à nouveau, à l'approbation du Conseil
d'Administration.

Pendant la durée de tout Programme et de tout Budget annuels et au moins trois (3) mois
avant leur expiration, le Comité de Direction préparera des projets de Programme et de
Budget pour l'année suivante, et les soumettra au Conseil d'Administration.

le Comité de Direction à l'Assemblée Générale.
15.3. Dans les 15 jours de la soumission de projets de Programme

d'Administration approuvera ou modifiera ces projets de Programme
présenter à l'Assemblée Générale des Actionnaires i

Contrat d' Kssociation Kingamyambo -
Page 39 sur 55 c ?

emprunts pi ncement du Projet jusqu’à la Date de Production commerciale, et à la fin
de chaque Exercice Social de METALKOL, les bénéfices de METALKOL seront distribués
aux Actionnaires proportionnellement à leurs participations respectives dans le capital de
METALKOL, de la façon déterminée par l'Assemblée Générale sur proposition du Conseil
d'Administration, étant entendu que METALKOL conservera un fonds de roulement suffisant,
et pourra constituer un fonds d'amortissement pour une expansion future et des dépenses en
capital pour la protection et la réhabilitation de l'environnement ainsi que pour imprévus.

16.2. La situation financière des comptes annuels et la régularité des opérations dans les
comptes annuels de la société sont surveillées par un collège de deux commissaires, nommés
et révocables par l'Assemblée Générale des actionnaires statuant en matière ordinaire.
L'Assemblée Générale détermine leurs émoluments fixes à charge des frais généraux.
Les commissaires de la société sont désignés comme suit :

- un commissaire est désigné par les actionnaires de catégorie À

= un commissaire est désigné par les actionnaires de catégorie B

Le mandat des commissaires n'excède pas la période s'écoulant entre deux Assemblées
Générales ordinaires. Les commissaires ont, soit collectivement, soit individuellement, un
droit illimité de surveillance et de contrôle de la situation financière, des comptes annuels et
de la régularité des opérations à constater dans les comptes annuels de la société. Ils peuvent
prendre connaissance des documents, des livres, des procès-verbaux et généralement de toutes
les écritures de la société, mais sans déplacement de ceux-ci.

Des auditeurs indépendants de réputation internationale proposés par les commissaires et
agréés par le Conseil d'Administration réaliseront un audit annuel des comptes de
METALKOL conformément aux dispositions internationales applicables aux sociétés
minières. Les commissaires feront parvenir le rapport des auditeurs indépendants aux
actionnaires avec leurs commentaires et observations ainsi que ceux du Conseil
d'Administration pour les besoins de l'approbation des états financiers par l'Assemblée
Générale annuelle.

A défaut on p par le Conseil d' Administration des auditeurs indépendants, le président

Chaque semestre, le Conseil d'Administration remet au collège des
résumant la situation active et passive de la société.

‘Gntrat d'association Kingamyambo Z Æ
Page 40 sur 55 ?

Article 17 -Cessions des Actions

17.1. La cession des Actions sera régie par les Statuts de METALKOL et par le présent
article.

172. Un Actionnaire peut céder ses Actions à une Société Affiliée dudit Actionnaire à tout
moment sans le consentement des autres Actionnaires, si l'Actionnaire et la Société Affiliée
souscrivent à l'égard des autres Actionnaires les engagements suivants:

a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu'elle détiendra
les Actions ;
b) si la Société Affiliée cesse d'être une Société Affiliée, elle recédera les actions à

l'Actionnaire auquel elle était affiliée ou à une autre Société Affiliée de cet
Actionnaire, qui prendra le même engagement à l'égard des autres Actionnaires,

c) la Société Affiliée sera par ailleurs liée, par les dispositions du Contrat d’Association,
et
d) l'Actionnaire qui cède ses Actions à une Société Affiliée en informera préalablement

les autres Actionnaires en justifiant la qualité de Société Affiliée du cessionnaire.
17.3. Cession avant la Date de Production Commerciale

Aucune partie ne pourra céder tout ou partie de ses Actions avant la Date de
Production Commerciale.

17.4. Droit de Préemption
a) Offre d'un Tiers

Après la Date de Production Commerciale, un Actionnaire (le « Cédant »} peut céder tout ou
partie de ses Actions à un tiers, s'il a reçu une offre ferme écrite (« Offre du Tiers») d'une
personne de bonne foi agissant dans des conditions concurrentielles (« l'Offrant») proposant
d'acquérir tout ou partie des Actions du Cédant (les Actions dont la cession est ainsi projetée
sont dénommées ci-après les « Actions du Cédant»), cette offre n'étant subordonnée qu'à des
conditions suspensives raisonnables, et si le Cédant a reçu des assurances satisfaisantes que
l'Offrant est financièrement capable d'exécuter les termes de l'Offre du Tiers. L'Offrant doit
également s'engager à adhérer au Contrat d’Association (sous réserve des modifications du
Contrat d’Association que rendrait nécessaires ie fait que le Cédant cesse d'être Actionnaire,
les autres dispositions du Contrat d’Association restant inchangées). L'Offre du Tiers devra
être irrévocable pour une période d'au moins quatre-vingt (80) jours.

b) Offre du Cédant
Dans les dix (10) jours de la réception de l'Offre du Tiers, le Cédant

celle-ci aux autres actionnaires (les « Autres Actionnaires»), en mêi
offre de vendre les Actions du Cédant aux Autres Actionnaires &

À d'Association LE.

Page 41 sur 55 ù D

c) Droit de Préemption

Les Autres Actionnaires disposeront d'un droit de préemption sur toutes (mais seulement
toutes) les Actions du Cédant offertes et devront exercer ce droit dans les trente (30) jours à
compter de la date de l'Offre du Cédant, moyennant notification écrite adressée au Cédant,
étant entendu que les Autres Actionnaires pourront librement céder entre eux leurs droits de
préemption.

d) Acceptation de l'Offre du Tiers

Si, dans le délai précité de trente jours, les Autres Actionnaires n'ont pas accepté ou n'ont
accepté que partiellement l'Offre du Cédant, cette offre sera présumée refusée dans son
ensemble et le Cédant pourra accepter l'Offre du Tiers et conclure ainsi la cession avec
l'Offrant.

Dans ce cas, les Actionnaires et METALKOL prendront toutes les mesures et accompliront
toutes les formalités nécessaires pour que l'Offrant soit enregistré dans les livres de
METALKOL en qualité d'Actionnaire de METALKOL, sous réserve de l’engagement écrit
de l'Offrant d’être tenu par tous les termes et conditions du Contrat d’Association.

e) Absence de Vente à l'Offrant

Si la cession entre le Cédant et l'Offrant n'est pas conclue dans les quarante (40) jours suivant
le refus ou le refus présumé (en cas d'acceptation partielle) des Autres Actionnaires de l'Offre
du Cédant, le Cédant ne pourra vendre tout ou partie de ses Actions à un tiers que s'il satisfait

à nouveau à l'ensemble de la procédure prescrite au présent article 17, y compris le droit de
préemption.

f Renonciation

Chaque Actionnaire peut, en tout temps, moyennant l'envoi d'une notification écrite renoncer
au droit de se voir offrir des Actions en vertu du présent article 17 soit de façon générale, soit
pour une période de temps donnée.

8) Conditions de la Vente

Sauf si d'autres conditions de vente sont convenues entre les Actionnaires, les termes et

conditions de vente entre Actionnaires en vertu du présent article 17 seront les suivants:
+ Prix de Vente 2

représentant les actions d'une société par actions) en échange de la
vendues, libres de toutes Charges.

Côntrat d’Association Kingamyambo
Page 42 sur 5$
à 10 heures du matin (heure locale), au siège social de METALKOL,
cceptation par les Autres Actionnaires de l'Offre du Cédant.

À la date de l'exécution de la vente, le Cédant provoquera, s'il a cédé l'ensemble de ses
Actions, la démission de ses représentants au Conseil d'Administration. Il provoquera
également la démission des gestionnaires qu'il a présentés. Le cessionnaire sera subrogé dans
tous les droits et obligations du Cédant en ce compris, sans que cette énumération soit
limitative, le droit de nommer, selon le cas, le Président, le Vice-Président, les
Administrateurs et/ou l'Administrateur-Délégué ou l’Administrateur Délégué Adjoint ou
encore les membres du Comité de Direction.

+ Paiement à la Banque

Si le Cédant refuse ou s'abstient de conclure la vente pour quelque raison que ce soit, les
Autres Actionnaires auront le droit, moyennant paiement du prix d'achat au crédit du Cédant
auprès de toute banque agréée en RDC, de signer et d'émettre, au nom et pour le compte du
Cédant, tel acte de démission et autres documents pouvant être nécessaires, souhaitables pour
parfaire la cession

17.5. Droit de préemption en cas de changement de Contrôle

Rien dans le présent article n'empêche ou n'affecte (tant avant, au jour ou après la Date de
Production Commerciale) la libre cession des actions de toute société détenant directement ou
indirectement des Actions des membres du GROUPE HIGHWIND PROPERTIES
LIMITED.

Toutefois, si un tiers (« Tiers Acheteur») fait une offre de bonne foi d'acquérir plus de
cinquante pourcents (50 %) du capital social et des droits de vote d’un Actionnaire, et que
celui-ci souhaite accepter une telle offre, cet Actionnaire, (l « Actionnaire Vendeur »),
notifiera les autres Actionnaires une telle offre et leur offrira de leur céder toutes ses Actions
dans METALKOL (les « Actions à Vendre») étant entendu que l'offre du Tiers Acheteur
devra énoncer un prix distinct pour les Actions à Vendre (le « Prix de Vente »).

Une telle notification (une "Notification de Transfert") constituera une offre de vente des

Actions à Vendre aux autres Actionnaires et devra :

- donner les détails relativement au Tiers Acheteur ayant communiqué une telle offre à
l'Actionnaire Vendeur, et

- inclure un certificat écrit de deux dirigeants de l’Actionnaire Vendeur énonçant que offre
est une offre de bonne foi d'une partie n'ayant pas de lien avec i’Actionfaire We
que le prix et les autres termes sont des termes établis de bonne foi. 4 l

Si le Tiers Acheteur ne fait pas d'offre distincte pour les Actions à Ve
à Vendre, («Prix de Vente»), sera déterminé par un cab
internationalement reconnu, désigné par |’ Actionnaire Vendeur et les

Contrat d' Association Kingamyambo
Page 43 sur 55

a déterminer le Prix de Vente qui sera au moins égale à la valeur du
u'en aucun cas le Prix de Vente ne pourra être inférieur à la valeur
ce compris les capitaux propres, les bénéfices non répartis et les

A Actionnaire Vendeur et les autres Actionnaires. Si l’Actionnaire
Actionnaires ne parviennent pas à se mettre d'accord sur le choix du
cabinet it; l'évaluation sera décidée dans le cadre de l'arbitrage visé à l'article 18 du
Contrat d’Association.

Une fois le Prix de Vente déterminé, l’Actionnaire Vendeur notifiera ledit prix aux autres
Actionnaires (une "Notification de Transfert") qui constituera une offre de vente des Actions à
Vendre aux autres Actionnaires.

Une Notification de Transfert, une fois donnée, ne peut plus être retirée et ne peut pas, sauf
avec l'accord écrit des autres Actionnaires, être modifiée.

L’Actionnaire Vendeur devra communiquer aux autres Actionnaires, aux frais de
lPActionnaire Vendeur, toute information et preuve raisonnablement requises par écrit par les
autres Actionnaires pour les besoins de la confirmation de l'identité du Tiers Acheteur et de la
bonne foi de l'offre.

Dans les vingt (20) Jours Ouvrables de la réception de la Notification de Transfert (la
"Période d'Acceptation"), les autres Actionnaires devront notifier à l’Actionnaire Vendeur par
écrit si:

- ils acceptent l'offre au Prix de Vente ou à tout autre prix qui aura fait l'objet d'un accord
entre les autres Actionnaires et l’Actionnaire Vendeur au cours de la Période
d'Acceptation; ou si

- ils déclinent l'offre

Si les autres Actionnaires acceptent l'offre, ils seront dans l'obligation d'acquérir les Actions à
Vendre suite à la notification écrite donnée à l’Actionnaire Vendeur faisant part de leur
acceptation de l'offre.

La réalisation de la vente et de l'achat des Actions à Vendre aura lieu (sauf si les autres
Actionnaires et l’Actionnaire Vendeur en conviennent autrement) à une date correspondant à
dix (10) jours calendaires à compter de la notification faite par les autres Actionnaires à
PActionnaire Vendeur et ce, à l’heure et au lieu que les autres Actionnaires auront
raisonnablement spécifiés en notifiant par écrit l’Actionnaire Vendeur au moins soixante
douze (72) heures à l'avance.

A défaut pour les autres Actionnaires d'accepter ou de décliner l'offre dans les vingt (20) Jours
Ouvrables décrits ci-dessus ou dans l'hypothèse où l'engagement des autres Actionnaires ne
porterait pas sur l'intégralité des Actions à Vendre, ils seront considérés comme-a
l'offre F2 b

Chaque Actionnaire peut, en tout temps, moyennant l'envoi d'une notif

au droit de se voir offrir des Actions en vertu du présent article 17 soit dt
pour une période de temps donnée.

PE A

nt 6ù indiréetement, par l'Etat congolais ou une entité de droit public congolais, le

17.6. Drôït de préemption en cas de gage :

Sans préjudice des autres dispositions du Contrat d’Association, un Actionnaire (le « Débiteur
Gagiste ») pourra gager ou grever de toute sûreté tout ou partie de ses Actions (les « Actions
Nanties ») au profit de toute personne (le « Créancier Gagiste ») si ce gage ou cet autre
engagement prévoit expressément qu'il est subordonné au Contrat d’Association et aux droits
que les autres Actionnaires tirent du Contrat d’Association et que le Créancier Gagiste
s'engage à permettre, en cas de défaillance du Débiteur Gagiste, la cession par le Débiteur
Gagiste des Actions Nanties de préférence aux autres Actionnaires, s'ils le souhaitent, ou à
toute personne quelconque qui pourrait étre autorisée conformément à l’article 17 à acquérir
les Actions Nanties, moyennant paiement au Créancier Gagiste de toutes les sommes dont ces
Actions garantissent le paiement.

Dès à présent, le Débiteur Gagiste autorise irévocablement un tel paiement et s'engage à
céder les Actions Nanties conformément au présent article, l’acquéreur des Actions Nanties

étant dans ce cas subrogé dans les droits du Créancier Gagiste envers le Débiteur Gagiste au
titre des sommes payées ».

17.7. Conditions de la cession :

En tant que condition nécessaire pour que le Vendeur soit libre de toute Obligation aux
termes du Contrat d’Association, la cession d’Actions d’une Partie à un tiers est soumise (i) à
l’engagement écrit du cessionnaire d’être tenu par tous les termes, conditions et engagements
du Contrat d’Association (ii) au paiement des droits dus à l’Etat.

17.8. Au cas où GECAMINES céderait tout ou partie de ses Actions:

a) GECAMINES continuera à bénéficier, pendant la durée du Contrat d’Association, des
droits et engagements stipuiés aux articles 5.4, 10.1(d) et 22,

b) GECAMINES restera tenue, pendant la durée du Contrat d’Association._parrle
es © 1U04G

10.1(b), 10.1(d), 22 et 23.

Articie 18 — Règlement des Différends et Arbitrage

En cas de litige ou de différend entre Parties, né du Contrat d’ Association ouŸe
celui-ci ou ayant trait à la violation de celui-ci, la Partie concernée s'engage, avant- er
toute procédure arbitrale, et sauf urgence, à rencontrer l’autre Partie pour tenter de parvenir à

un règlement à l'amiable.
24 CS
Ce Æ 7

Contrat d’Association Kingamyambo 7
Page 45 sur 55 /
A cet effs Le iélégué la Partie concernée rencontrera l'autre Partie dans les 15 (quinze)
Jours Obles de li n à une telle rencontre adressée par une lettre recommandée par
la Pa lus diligèhte &l'autre Partie concernée. Si cette réunion n'a pas lieu dans ce délai
ou sil | rend] ne fait pas l'objet d'un règlement écrit par toutes les Parties
cond L (qui Ze) Jours Ouvrables de la réunion, toute Partie peut soumettre le
diffé bitrage”à la Chambre de Commerce Internationale de Paris pour un règlement

règles d'arbitrage de ladite Chambre de Commerce Internationale
en utilisant ngolais. Toutefois, en cas de vide juridique, le tribunal arbitral pourra se
référer aux principes généraux du droit du commerce international. Le lieu de l'arbitrage sera
Paris.

Les débats seront en français avec traduction simultanée en anglais.

Article 19 - Notifications

Toutes les notifications données en vertu du Contrat d’Association devront être adressées par
écrit et seront réalisées en les envoyant par lettre recommandée avec accusé de réception, par
télécopie ou remise en main propre contre décharge aux adresses mentionnées suivantes.

En ce qui concerne la REPUBLIQUE DEMOCRATIQUE DU CONGO,

Le Ministère du Portefeuille
707, Avenue Wagenya

Kinshasa /Gombe, République Démocratique du Congo
Tél. n° : 015 100 480

En ce qui concerne GECAMINES

La Générale des Carrières et des Mines
419, boulevard Kamanyola

B.P. 450, Lubumbashi, République Démocratique du Congo
Fax n° : 002432341041
Tél. n° : 00 243 23 41105

Avec copie à

La Générale des Carrières et des Mines
Boulevard du Souverain 30-32

B-1170 Bruxelles -Belgique

A l'attention de l'Administrateur Directeur Général

Fax n° 00 322676 80 41
Tél n° 003226768105

Contrat d’Association Kingamyambo
Page 46 sur 55

HWIND PROPERTIES LIMITED

Avec copie à:
Sydney Attias
NatWest House
PO Box 464
Gibraltar

Chaque Partie pourra changer ses coordonnées indiquées ci-dessus en le notifiant à l’autre
Partie au préalable. Les notifications transmises par lettre recommandée avec accusé de
réception prendront effet à la date de sa première présentation par la société postale. Les
notifications faites par télécopie prendront effet à la date notée dans le rapport d'émission si
celui-ci montre que l'émission s'est bien déroulée ou, dans le cas où fa télécopie est envoyée
un jour autre qu'un Jour Ouvrable ou après 16 heures, un Jour Ouvrable, à 9 heures, le Jour
Ouvrable suivant.

Articie 20 - Force Majeure

20.1. En cas de Force Majeure (telle que définie ci-après), la Partie affectée ou susceptible
d'être affectée par cette Force Majeure (la «Partie Affectée ») le notifiera à l’autre Partie par
écrit, en lui décrivant les circonstances de Force Majeure, dans les quatorze (14) jours de la
survenance de cet événement de Force Majeure. Les Parties se concerteront pour tenter d'en
limiter les conséquences.

Dans les quatorze (14) jours de cette première notification, puis, dans fe cas où l'événement de
Force Majeure perdure, tous les mois, la Partie Affectée devra adresser à l’autre Partie des
notifications complémentaires contenant une description de l'événement de Force Majeure, de
ses conséquences sur l'exécution de ses obligations au titre du Contrat d’Association et une
évaluation prévisionnelle de sa durée.

L'autre Partie disposera d'un délai de trente (30) jours à compter de la réception de chaque
notification pour en contester le contenu par une notification de différend (la « Notification de
Différend»), faute de quoi la notification sera considérée comme acceptée.

En cas d’envoi d'une Notification de Différend, les Parties s'efforceront de régler à l'amiable
le différend dans le cadre de discussions qui devront se tenir dans les quinze (15) jours de la
réception par la Partie destinataire d' une Notification de Différend, et pendant une période qui

Notification de Différend, sauf accord des Parties sur une période différe
Règlement Amiable »)

tion. Il est expressément convenu que les arbitres disposeront d'un
à compter de la saisine de la Cour d'arbitrage de la Chambre de
g par la Partie la plus diligente pour trancher le différend. La sentence

202. Dés qu'un cas de Force Majeure survient, l'exécution des obligations de la Partie
Affectée sera suspendue pendant la durée de la Force Majeure et pour une période
supplémentaire pour permettre à la Partie Affectée, agissant avec toute la diligence requise, de
rétablir la situation qui prévalait avant la survenance dudit événement de Force Majeure.

Toutes conditions, tous les délais et toutes les dates postérieures à la date de survenance du
cas de Force Majeure seront adaptés pour tenir compte de la prolongation et du retard
provoqués par la Force Majeure.

Au cas où l'exécution des obligations d'une Partie Affectée serait suspendue, soit entiérement
soit en partie, à cause d'un cas de Force Majeure, le Contrat d’Association sera prorogé
automatiquement pour une période équivalente à la durée du cas de Force Majeure.

En cas d’incident de Force Majeure, aucune des Parties ne sera responsable de l'empêchement
ou de la restriction, directement ou indirectement, d'exécuter toute ou partie de ses obligations
découlant du Contrat d’ Association

Les Parties Affectées agiront avec toute la diligence raisonnablement requise pour éliminer le
plus rapidement possible l'événement de Force Majeure sans toutefois que cela n'implique
l'obligation de mettre fin à une grève ou autre conflit social d’une manière qui irait à
l'encontre du bon sens de la Partie Affectée

En cas de Force Majeure, jes Parties se concerteront au moins deux fois par an pour tenter de
limiter le dommage causé par la Force Majeure et de poursuivre la réalisation des objectifs du
Projet

20.3. Au cas où le cas de Force Majeure intervenu avant la Création de METALKOL
persisterait au-delà d'une période de trois cent soixante (360) jours, le Contrat d’ Association
restera en vigueur et sera prorogé conformément aux dispositions de l'article 20.2, à
l'exception des cas suivants:

(a) les Parties pourront, à l'initiative d'une des Parties, résilier le Contrat d’Association
d'un commun accord, auquel cas chaque Partie sera libérée de l'intégralité de ses
obligations au titre du Contrat d’Association, ou

(b) une des Parties pourra individuellement résilier le Contrat d’Association auquel cas
chaque Partie sera libérée de l'intégralité de ses obligations au titre du Contrat
d’Association. Cependant il est expressément convenu que le groupe GECAMINES et
PEtat ne pourront exercer ce droit pour un cas de Force Majeu el. que ? défini à
l’article 20.5) qui découle ou est en relation avec une action ou ï

20.4 Au cas où le cas de Force Majeure intervenu après la,

persisterait au-delà d'une période de trois cent soi ZK (360) j jou s,le

À A d k 4
Contrat d’Association
Page 48 sur 55 {
sera prorogé conformément aux dispositions de l'article 20.2, à

ra le droit d'acquérir l'intégralité des Actions B pour un montant à
mmun accord, soit à défaut d'un accord dans les trente (30) jours de la
r GECAMINES de l'intention d'acquérir l'intégralité des Actions B, par
nommé par la Chambre de Commerce Internationale à Ja requête de la Partie
la plus diligente, ledit expert devant rendre une décision non susceptible d'appel dans
un délai de 60 jours après sa nomination. Cette évaluation inclura tous montants
afférents à l’indemnisation de HIGHWIND PROPERTIES LIMITED contre la valeur
du projet correspondant au Pas de Porte. La prise en charge par HIGHWIND
PROPERTIES LIMITED et ses Sociétés Affiliées de toute dette incombant à
METALKOL et au remboursement des Avances. Cette évaluation réalisée en dollars
US ainsi que toute compensation due aux termes du présent Article 20.3. Au cas où
GECAMINES souhaiterait acquérir l’intégralité des Actions B, le titulaire de celles-ci
pourra choisir de les vendre à GECAMINES. GECAMINES ne pourra exercer ce droit
d’achat pour un cas de Force Majeure (tel que défini à l’Article 20.4) qui découle ou
est en relation avec une action ou une inaction de sa part ; ou

(b) Les Parties pourront, à l'initiative d'une des Parties, résilier le Contrat d’Association
d'un commun accord et METALKOL sera liquidée conformément aux dispositions de
ses statuts et du droit congolais ; ou

(ce) HIGHWIND PROPERTIES LIMITED aura le droit, sous réserve de l'accord de la
Partie concernée, d'acquérir l'intégralité des Actions A dans le cas où (i)
GECAMINES a indiqué suite à la demande de HIGHWIND PROPERTIES
LIMITED qu'elle ne souhaite pas exercer l’option visée à l'article 20.4(a) ci-dessus, ou
(ii) GECAMINES a indiqué suite à la demande de HIGHWIND PROPERTIES
LIMITED qu'elle ne souhaite pas résilier le Contrat d’Association conformément à
l'article 20.3(b) ci-dessus, ou (iii) HIGHWIND PROPERTIES LIMITED est disposée
à offrir pour les Actions À une valeur par Action À supérieure à la valeur par Action
B offerte par GECAMINES, ou déterminée par l'expert, conformément à l'article
20.3(a) ci-dessus; ou

(d) Une des Parties pourra individuellement résilier le Contrat d’Association. Cependant il
est expressément convenu que le groupe GECAMINES et l'Etat ne pourront exercer
ce droit pour un cas de Force Majeure (tel que défini à l’Article 20.5) qui découle ou
est en relation avec une action ou une inaction de l’Etat.

20.5 Aux fins du Contrat d’Association, l'expression Force Majeure signifie tout
événement insurmontable et hors du contrôle de la Partie Affectée, y compris, sans que cette
énumération soit limitative, toute grève, lock-out ou autres conflits sociaux, tout acte d'un
ennemi public, insurrection, émeute, acte de violence publique, acte de terrorisme, pillage,
rébellion, révolte, révolution, guerre (déclarée ou non), guerre civile, sa

catastrophe naturelle, épidémie, cyclone, onde supersonique, glissenfe
tempête, inondation, tremblement de terre ou conditions météorolé
tout incendie ou explosion, réglementation ou décision, nouvelle législat D, nationalise heÿ,
expropriation par VPEtat, défaut on retard dans l'obtention de \tout f

Contrat d' re K. gam,
Page 49 surSS
FE
Ÿ PS N X

.
li£ations stipulées dans le Contrat d’Association.

L'interprétation du terme de Force Majeure sera conforme aux principes et usages du droit
international et du droit congolais, et tout litige relatif à un incident ou aux conséquences de
Force Majeure sera réglé conformément à l'article 18 du Contrat d’Association.

Article 21 — Clause d’équité

Au cas où des événements non prévus et imprévisibles par les Parties dans l'exécution ou la
mise en application des termes et conditions du Contrat d’Association entraîneraient la
rupture de l'équilibre économique ou une situation de non-profitabilité pour l'une ou l'autre
des Parties, les Parties prendront acte des motifs et circonstances relatifs aux évènements
survenus, dans un délai de 15 (quinze) Jours Ouvrables, après notification par la Partie
invoquant la clause d'Equité.

Les Parties se consulteront pour résoudre les difficultés de manière équitable

Les Parties vérifieront si les raisons pour lesquelles la clause d'Equité est invoquée sont
valables et en discuteront de leurs importance et implications dans le Projet.

En cas de litige sur les motifs d'Equité invoqués ou sur la manière de les résoudre, les Parties
s'en reporteront à l'arbitrage, conformément à l'article 18.

Article 22 - Confidentialité |

Toutes données et informations fournies aux Parties ou reçues par celles-ci en relation avec le
Contrat d’Association, l’autre Partie, le Permis d'Exploitation des Rejets et/ou les Rejets
seront traitées comme confidentielles et ne seront pas divulguées sans l'accord préalable et
écrit de l’autre Partie (qui ne pourra refuser son accord sans motif raisonnable), à aucun tiers,
à moins qu'une telle divulgation ne soit nécessaire pour réaliser une vente avec un tiers
conformément à l'article 17 du Contrat d’Association, ou la vente d'une participation directe
ou indirecte de HIGHWIND PROPERTIES LIMITED, ou ne soit requise pour obtenir un
financement ou ne soit requise par la loi ou par toute autorité réglementai e compétente
quelconque. Lorsqu'une divulgation est requise par la loi ou par une a
compétente, la Partie devant effectuer cette divulgation sera tenue
aussitôt que possible et permettra à cette dernière (si elle le so

Contrat d' Association King
Page 50 sur 5$
Article 23 - Responsabilité et Indemnisation |

CR
14 réserve de l'article 23.2 ci-dessous, METALKOL sera responsable des
ï us és par son exploitation sur le Site des Rejets de Kolwezi au titre du
Xploi dion des Rejets conformément aux dispositions du Code et du
iérs, et notamment l'article 405 du Règlement Minier.

J ni ses Sociétés Affiliées, ni les Actionnaires ne seront responsables
tat, de GECAMINES ou de tiers de plaintes, dommages, pénalités,
ns, obligations où autres sanctions, concernant, notamment et sans
limitation, la pollution de l'environnement, des pertes, dégâts ou accidents dans ou en
dehors du Site des Rejets de Kolwezi ou relatifs aux Rejets, si ceux-ci résultent,
directement ou indirectement:

Ÿ d'exploitations minières, d'actions où d'omissions de GECAMINES ou

Ÿ d'actions ou de manquements de tiers sur le Site des Rejets de Kolwezi ou en
relation avec celui-ci

23.3. 23.3 GECAMINES s'engage à indemniser dans les limites explicitées dans les Articles
concernés, METALKOL et ses Actionnaires du GROUPE HIGHWIND
PROPERTIES LIMITED ou leurs successeurs autorisés, contre tous dommages,
réclamations, frais, pertes, responsabilités ou dépenses encourus où subis en
conséquence de tout fait, affaire, événement ou circonstance ayant donné lieu à une
réclamation de tiers comme décrit aux Articles 9.2, 10.2 et 23.2

23.4. GECAMINES convient que la connaissance ou le fait d’être avisé d’un tel fait, affaire,
évènement ou circonstance, ne pourra en aucun Cas limiter ou autrement restreindre le
droit de toute personne à faire une réclamation aux termes des stipulations,
déclarations et garanties

Article 24 - Dispositions Diverses

24.1. Absence d'association ou de société en participation

Sauf stipulation expresse contraire, rien dans le Contrat d’Association ne pourra être
interprété comme créant entre les Actionnaires une association ou société en participation
quelconque, comme instituant un Actionnaire organe ou représentant légal de l'autre, ou
comme créant entre les Actionnaires une quelconque relation à caractère fiduciaire.

Aucun Actionnaire n'aura le pouvoir de contracter une obligation pour le compte d'un autre
Actionnaire ou d'engager la responsabilité d'un autre Actionnaire, sauf mandat écrit exprès.

f

Sous réserve des exceptions expressément prévues au Contrat d’Ass:
devoirs, obligations et responsabilités des Actionnaires seront séparés/@f
solidaires.

Contrat d’ Association Kingamyambo

Page 8 sur 55 ?
24.3. Annexes

Les annexes suivantes jointes au Contrat d’ Association en font partie intégrante:

Annexe À : Tableau des coordonnées

Annexe B : Plan du Site

Annexe C : Description des Rejets de Kolwezi et du Site des Rejets de Kolwezi
Annexe D : Contrat de Cession du Permis d'Exploitation des Rejets

Annexe E : Acte Constitutif

Annexe F : Convention de Confidentialité.

En cas de contradiction entre les dispositions des annexes et les termes et conditions du
Contrat d’Association, les termes et conditions du Contrat d’ Association prévaudront.

24.4. Cession et sûretés

Le Contrat d’Association ne peut pas être cédé par une Partie avant la Date de Production
Commerciale. Après cette date, le Contrat d’Association ne pourra pas être cédé sans le
consentement de l’autre Partie, lequel ne pourra pas être refusé sans juste motif.

Sans préjudice des Articles 5 et 6 du Contrat d’Association, METALKOL sera libre de
consentir toute sûreté sur l'ensemble de ses actifs à la garantie du financement ou du
refinancement du Projet conformément à la législation en vigueur.

24.5. Droit applicable
Le droit congolais sera applicable.
24.6. Engagements complémentaires

Chaque Partie s'engage, à tout moment sur demande de l’autre Partie, à faire, à signer, à
reconnaître et à remettre tous actes, documents et engagements complémentaires qui
s'avéreraient raisonnablement nécessaires pour la bonne exécution de toutes les dispositions
du Contrat d’Association

24.7. Portée

Le Contrat d’Association engage les Parties ainsi que leurs successeurs
autorisés respectifs et liera ceux-ci. Rien dans le Contrat d’Association,
explicite ou implicite, n'est destiné à conférer à un tiers quelconque, un
recours en vertu du Contrat d’Association, à l’exception des droits con:
en vertu du Contrat d’Association.

Contrat d'Associntion Kingamyambo
Page 82 sur 55

ociation contient l'accord intégral des Parties concernant son objet, et il
rd KE érieur entre les Parties sur cet objet.

Les activités de METALKOL s'exerceront dans le respect des normes environnementales
internationalement reconnues comme étant de bonne pratique minière.

24.10. Langue

Le Contrat d’Association est signé en version française et sera traduit en version anglaise.
En cas de divergence entre les deux versions, la version française prévaudra

24.11. Livres de Comptes et Etats Financiers

Les livres de comptes et les états financiers de METALKOL seront tenus et établis selon les
Principes Comptables Généralement Admis.

24.12. Renonciation

Le fait qu'une Partie au Contrat d’ Association s'abstienne d'exiger, à une ou plusieurs reprises,
le respect strict d'une stipulation quelconque du Contrat d’Association, ne pourra pas être
interprété comme une renonciation à cette stipulation.

24.13. Date d'Entrée en Vigueur

Le Contrat d’Association a été signé après son approbation par les conseils d'administration
des Parties et entre en vigueur à la date de sa signature.

Ainsi fait à Lubumbashi, le . en sept (7) exemplaires originaux, chacune des
Parties reconnaissant avoir reçu un (1) exemplaire.

q
Contrat d'Association Kingamyambo

Page 53 sur 55 ?
Page de Signature (1

Madame la Ministre du Portefeuil
Jeannine MABUNDA LIOKO

Monsieur le Ministre des Mines
Martin KABWELULU

POUR LE GROUPE GECA ES

LE DES CARRIERES ET DES MINES

A GENE

Jean ASSUMANT SEKIMONYO
Président du Conseil d'Administration

Président du Gopseil de Gérance

Contrat d’Association Kingamyambo
Page 54 sur 55 L

Page de Signature (C2)

HGROUPE HIGHWIND PROPERTIES LIMITED

= HIGHWIND

Administrateur

Administrateur

Administrateur

Contrat d'Association Kingamyambo
Page S$ sur 58

ER
DT >. ns PTT et

résidence à Lubumbashi ; ---- -

A COMPARU : ------- "ee
- Monsieur MPANGA wa LUKALABA, Directeur du Département  -

Juridique de GÉCAMINES, résidant à Lubumbashi ; ------"
Lequel comparant après vérification de ses identité et -----"

qualité, Nous a présenté l’acte ci-dessus ;

Après lecture, le comparant déclare que l’acte ainsi >
dressé renferme bien l’expression de la volonté des ------
ASSOCIÉS,
DONT ACTE. ==.

LE COMPARANT,

- MPANGA w:

Mots barrés
Mots ajoutés
Frais de l’acte
Frais de l'expédition
Cages conformes
TT.pages

4 565,00 FG
200.660,C0 Füe_…

6"
EN. à 198 2195/ 2

CZ 4010 —

